Exhibit 10.26



 

 

 

 

 

 

ASSET PURCHASE AGREEMENT
(Non-Vertebroplasty Assets)

dated as of December 20, 2006



by and among

DISC-O-TECH MEDICAL TECHNOLOGIES LTD. (IN LIQUIDATION)

DISCOTECH ORTHOPEDIC TECHNOLOGIES INC.

and

KYPHON INC.



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement, dated as of December 20, 2006 (this "Agreement"),
is by and among Kyphon Inc., a Delaware corporation (the "Purchaser"), on the
one hand, and Disc-O-Tech Medical Technologies Ltd., an Israeli company (in
liquidation) (the "Company") and Discotech Orthopedic Technologies Inc., a
Delaware corporation and wholly owned subsidiary of the Company (the
"Subsidiary" and, together with the Company, the "Seller Parties"), on the other
hand.

RECITALS

:



A.

The Seller Parties are engaged, in part, in the business of inventing,
researching, developing, manufacturing and/or marketing a variety of
technologies and have certain products (excluding the Seller Parties' Confidence
product line) for sale having application in the Field (as defined below) (the
"Business").



B.

The Purchaser deposited forty million U.S. dollars ($40,000,000) (the "Escrow
Amount") in escrow under the Escrow Agreement, dated as of October 17, 2006 (the
"Escrow Agreement"), by and among the Company, the Purchaser and JPMorgan Chase
Bank, N.A., as escrow agent (the "Escrow Agent"), which amount, plus any and all
profits and accrued interest thereon from and after December 15, 2006, plus an
additional twenty million U.S. dollars ($20,000,000), will be paid to the
Company on the date hereof in connection with the Seller Parties' execution and
delivery of this Agreement.



C.

The Seller Parties and the Purchaser have entered into an Asset Purchase
Agreement (Vertebroplasty Assets), dated as of the date hereof (the
"Vertebroplasty Purchase Agreement"), and certain related agreements pursuant to
which, among other things, the Purchaser has agreed to acquire the Seller
Parties' Confidence product line.



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

D.

The Seller Parties desire to sell any and all of their right, interest and title
in and to the Acquired Assets (as defined below) and the Purchaser desires to
acquire the Seller Parties' right, interest and title in and to the Acquired
Assets and agrees to assume the Assumed Liabilities (as defined below), in each
case on the terms and subject to the conditions set forth herein.

E.

Upon the Closing, the Seller Parties (as the case may be) and the Purchaser
shall enter into a Transition Services Agreement (as defined below), a TSA
License Agreement (as defined below) and a Manufacture and Supply Agreement (as
defined below), pursuant to which the Seller Parties (as the case may be) will,
among other things, (1) manufacture and sell outside the United States, pursuant
to a license arrangement, the Existing Products during an initial period after
Closing, (2) manufacture the Existing Products for sale by the Purchaser in the
United States during such initial period and a second period after the Closing,
and manufacture the Existing Products for sale by the Purchaser outside the
United States during such second period after the Closing, and (3) assist in the
transfer to the Purchaser of any and all know-how, trade secrets or similar
intellectual property rights the transfer of which will require the
participation and cooperation of the Seller Parties and their employees, in each
case on the terms and subject to the conditions set forth therein.



F.

Upon the Closing, Motti Beyar and Oren Globerman (collectively, the
"Entrepreneurs") and the Purchaser shall enter into a Non-Competition and
Confidentiality Agreement (as defined below).



G.

Upon the Closing, Lewis Pell (collectively with the Entrepreneurs, the
"Founders") and the Purchaser shall enter into a Non-Competition and
Confidentiality Agreement (as defined below).



2
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

H.

Upon the Closing, the Purchaser shall enter into an Outside Field License
Agreement (as defined below), pursuant to which the Purchaser shall license
certain of the Intellectual Property Rights (as defined below) acquired
hereunder to the Company solely and exclusively for use outside the Field, on
the terms and subject to the conditions set forth therein.

Accordingly

, in consideration of the foregoing premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, the parties
hereto, intending to be legally bound hereby, agree as follows:



ARTICLE I

DEFINITIONS

1.1    Defined Terms.

 a. Capitalized terms defined in this Agreement whenever used herein (including,
    without limitation, the Exhibits and Schedules hereto) shall have the
    meanings given to such terms in this Agreement. The terms defined in this
    Section 1.1(a), whenever used herein (including, without limitation, the
    Exhibits and Schedules hereto), shall have the following meanings for all
    purposes of this Agreement:

    "Acquired Assets" shall mean, except for any Excluded Assets, all the right,
    title and interest that the Seller Parties or any Affiliate of the Seller
    Parties possess in and to the properties, assets and rights of any kind,
    whether tangible or intangible, including those listed on the Schedule of
    Assets attached hereto as Exhibit A, currently owned and primarily used in
    the Business (or, in the case of Intellectual Property Rights, used in the
    Business) by any of the Seller Parties or their respective Affiliates and
    shall include all of the following:

    all Assumed Contracts;
    
    all Intellectual Property Rights;
    
    3
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.
    
    
    
    all other technology rights and licenses, franchises, know-how, inventions,
    designs, specifications, plans and drawings primarily used in the Business;
    
    all Books and Records; provided, however, that the term Books and Records
    will include true copies (but not originals) of any Books and Records under
    clauses (a) through (c) of the definition thereof that are also used in or
    necessary for the businesses of the Seller Parties prior to the Closing or,
    if after the Closing, the businesses of the Seller Parties other than the
    Business;
    
    all Permits in the name of the Seller Parties that are necessary to enable
    the Purchaser to manufacture, sell and distribute the Existing Products from
    and after the Closing and operate the Business in the ordinary course of
    business (provided, such transfer may be delayed to the extent reasonably
    necessary for purposes of the Services under the Transition Services
    Agreement);
    
    all available product brochures primarily related to the Existing Products;
    
    all causes of action, rights and remedies arising under the Intellectual
    Property Rights prior to or after Closing;
    
    all rights, claims, credits, causes of action, choses in action and rights
    of set-off against third parties to the extent relating to any of the
    Acquired Assets or any of the Assumed Liabilities, including all rights in
    and to products sold or leased (including products returned after the
    Closing and rights of rescission, replevin and reclamation) in the operation
    or conduct of the Business and all guarantees, representations, warranties,
    indemnities and similar rights in favor of the Seller Parties to the extent
    relating to any of the Acquired Assets or any of the Assumed Liabilities
    (other than any such rights set forth in this Agreement); and
    
    4
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.
    
    
    
    all other assets primarily related to the Business; provided that all
    Fixtures and Equipment and Distribution Agreements will be transferred to
    the Purchaser pursuant to the terms of Section 2(c) of the Transition
    Services Agreement.

    "Action" shall mean any action, claim, suit, litigation, proceeding, labor
    dispute, arbitral action, governmental audit, inquiry, criminal prosecution,
    investigation or unfair labor practice charge or complaint.

    "Affiliate" shall mean, with respect to any Person, (a) any other Person of
    which securities or other ownership interests representing more than ten
    percent (10%) of the voting interests are, at the time such determination is
    being made, beneficially owned or Controlled by such Person, or (b) any
    other Person which, at the time such determination is being made, is
    Controlling, Controlled by or under common Control with such Person. For the
    purposes hereof, (i) "Control," whether used as a noun or verb, refers to
    the possession, directly or indirectly, of the power to affirmatively
    direct, or affirmatively cause the direction of, the management and policies
    of a Person, whether through the ownership of voting securities, by contract
    or otherwise, and (ii) a "beneficial owner" of a security is any Person who,
    directly or indirectly, through any contract, arrangement, understanding,
    relationship or otherwise has or shares (x) voting power, which includes the
    power to vote, or direct the voting of, such security, or (y) investment
    power, which includes the power to dispose, or to direct the disposition of,
    such security. A Person shall lose its status as an Affiliate of a party if
    it no longer falls within the preceding definition of "Affiliate."

    "Assignment and Assumption Agreement" means the Assignment and Assumption
    Agreement in the form attached hereto as Exhibit M.

    5
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    "Assignment of Copyrights" means the Assignment of Copyrights in the form
    attached hereto as Exhibit K.

    "Assignment of Other Intellectual Property Rights" means the Assignment of
    Other Intellectual Property Rights in the form attached hereto as Exhibit L.

    "Assignment of Patent Rights" means the Assignment of Patent Rights in the
    form attached hereto as Exhibit I.

    "Assignment of Trademark Rights" means the Assignment of Trademark Rights in
    the form attached hereto as Exhibit J.

    "Assumed Contracts" shall mean all Contracts listed on Schedule 1.1 under
    the heading "Assumed Contracts".

    "Bill of Sale" means the Bill of Sale in the form attached hereto as Exhibit
    H.

    "Books and Records" shall mean (a) all records and lists, including those
    relating to customers, suppliers or personnel, (b) all financial, legal,
    regulatory, Tax, accounting and personnel records and files, (c) all other
    books, ledgers, files, reports, plans, drawings and operating records,
    whether in hard copy or computer or other format (including historical files
    and documents of the Business stored on computer systems or backup files),
    maintained by or for the Seller Parties, and (d) all files relating to the
    Intellectual Property Rights, but in the case of each of (a)-(c) above, only
    to the extent used in or necessary for the Business.

    "Business Day" means any day other than a Saturday, Sunday or other day on
    which commercial banks in New York City are required or authorized by Law to
    be closed.

    "Code" means the United States Internal Revenue Code of 1986, as amended.

    "Company Disclosure Schedule" means the disclosure schedule and related
    attachments attached hereto as Exhibit B.

    6
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    "Competing Product" means any product, product line, process formulation or
    service that is designed, developed, manufactured, marketed or sold by or on
    behalf of anyone other than the Purchaser and is used or intended for use in
    the Field.

    "Confidentiality Agreements" shall mean, collectively, the Mutual
    Confidentiality Agreement, dated on or about February 3, 2005 between the
    Company and the Purchaser; the letter agreement dated as of October 20, 2006
    between the Company and the Purchaser, and the Common Interest and
    Confidentiality Agreement dated as of October 20, 2006, between the Company
    and the Purchaser.

    "Contract" shall mean any agreement, contract, note, loan, evidence of
    indebtedness, purchase order, letter of credit, indenture, security or
    pledge agreement, franchise agreement, undertaking, covenant not to compete,
    covenant not to sue, employment agreement, license, instrument, obligation
    or commitment to which any Seller Party is a party or is bound and that
    relates to the Business or the Acquired Assets, whether oral or written.

    "Copyrights" shall mean all U.S. and non-U.S. registered copyrights,
    applications for copyright registration and unregistered copyrights owned or
    licensed from a third party by any of the Seller Parties and that relate to
    the Field and/or the Existing Products.

    "Distribution Agreements" shall mean those rights and obligations of the
    Seller Parties under the Distribution Agreements listed on Exhibit D, as
    such agreements may be terminated, modified or otherwise amended in
    accordance with Section 5.1 and as such other distribution agreements may be
    entered into after the date hereof in accordance with Section 5.1.

    "Environmental Laws" means all applicable federal, state, local and foreign
    laws, statutes, rules, regulations, codes, ordinances, orders, decrees,
    judgments, injunctions, treaties or binding agreements issued, promulgated
    or entered into by any Governmental Entity

    7
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    (as defined below), relating in any way to the environment, preservation or
    reclamation of natural resources or endangered species, the presence,
    management, Environmentally Relevant Release or threat of Environmentally
    Relevant Release of, or exposure to, Hazardous Materials and any Permits
    issued thereunder.

    "Environmentally Relevant Release" means any spilling, leaking, pumping,
    pouring, emitting, emptying, discharging, injecting, escaping, leaching,
    dumping, disposing or migrating into or through the environment or any
    natural or man-made structure.

    "Excluded Assets" shall mean the following assets of the Seller Parties
    which are not to be acquired by Purchaser hereunder:

    the corporate charters and other organizational documents of the Seller
    Parties or any of their respective Affiliates, qualifications to conduct
    business as a foreign corporation, arrangements with registered agents
    relating to foreign qualification, taxpayer and other identification
    numbers, seals, minute books, stock transfer books, blank stock
    certificates, and other documents relating to the organization, maintenance,
    and existence of the Seller Parties or any of their Affiliates as a
    corporation;
    
    all cash, cash equivalents and investments (except as received pursuant to a
    Disposition pursuant to Section 7.5);
    
    all accounts receivable and notes receivable;
    
    all Fixtures and Equipment and other non-Inventory tangible assets (except
    that Fixtures and Equipment shall be treated under the terms of Section 2(c)
    of the Transition Services Agreement);
    
    all Inventory (except that such Inventory shall be treated under the terms
    of the Transition Services Agreement);
    
    8
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.
    
    
    
    any Permits that are not Acquired Assets;
    
    all claims, causes of action, choses in action, rights of recovery and
    rights of set-off of any kind against any Person to the extent related to
    the Liabilities that are not Assumed Liabilities;
    
    all equity interests and other capital stock that is owned by the Company or
    the Subsidiary;
    
    the assets listed on Schedule 1.1 under the heading "Excluded Assets";
    
    all rights of any Seller Party under Contracts that are not Assumed
    Contracts (except that Purchaser shall assume all obligations of the Seller
    Parties arising under the Distribution Agreements pursuant to and in
    accordance with the terms of Section 2(c) of the Transition Services
    Agreement);
    
    all claims for refund of Taxes and other governmental charges of whatever
    nature attributable to the period ending on or before the Closing Date;
    
    the rights of the Seller Parties under this Agreement and the other
    agreements entered into in connection herewith;
    
    all insurance policies in the name of the Seller Parties or any of their
    Affiliates, and any rights to payment (whether matured or unmatured) with
    respect thereto; and
    
    copies of all Books and Records that any Seller Party is required by Law or
    good business practice to retain in its possession
    
    .

    "Existing Products" shall mean (a) the B-Twin product line and the SKy
    product line, together with the related biomaterials for spinal
    applications, all motion sparing technologies and all associated access
    tools and instruments and (b) all other products conceived, reduced to
    practice or in development by Seller Parties prior to the Closing Date
    having

    9
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    application within the Field, excluding (i) the Next Generation Product and
    (ii) the Confidence product line.

    "FDA" means the United States Food and Drug Administration.

    "FDA Act" means the United States Food, Drug and Cosmetic Act, as amended,
    and applicable regulations and guidances thereunder.

    "Field" shall mean the field of accessing, diagnosing or treating spinal
    disease states or disorders, excluding treatment of vertebral compression
    fractures with the Confidence system.

    "Fixtures and Equipment" shall mean all of the machinery, automobiles,
    trucks, spare parts, tools, supplies, equipment and other tangible personal
    property owned by any Seller Party and primarily used in connection with the
    Business, wherever located and including any such Fixtures and Equipment in
    the possession of any of such Seller Party's suppliers, including all
    warranty rights with respect thereto.

    "GAAP" shall mean generally accepted accounting principles in effect in the
    United States, applied on a consistent basis.

    "Governmental Entity" shall mean any court or any governmental or other
    administrative or regulatory authority, department, ministry, agency or
    commission, whether federal, state or local, U.S. or non-U.S., including
    notified bodies designated by the member states of the European Union and
    the European Free Trade Association.

    "Hazardous Materials" means (1) petroleum products and by-products, friable
    asbestos and friable asbestos containing materials, urea formaldehyde foam
    insulation, polychlorinated biphenyls, radon gas, radioactive substances,
    chlorofluorocarbons and all other

    10
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    ozone depleting substances or (2) any chemical, substance, waste, or
    contaminant that is prohibited, limited or regulated by or pursuant to any
    Environmental Law.

    "HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
    1976, as amended.

    "Intellectual Property Rights" shall mean all intellectual property rights,
    whether protected, created or arising under the Laws of the United States or
    any other jurisdiction, including: (i) Trademark Rights; (ii) Patent Rights;
    (iii) Copyrights; (iv) Trade Secrets; (v) moral rights, publicity rights and
    any other proprietary, intellectual or industrial property rights of any
    kind or nature that do not comprise or are not protected by Trademark
    Rights, Patent Rights, Copyrights or Trade Secrets and (vi) the right to sue
    for past, present or future infringement of any of the foregoing, that:

    are owned and/or developed, or otherwise licensed from a third party by any
    of the Seller Parties; and
    
    relate to the Field and/or the Existing Products.

    "Inventory" shall mean all inventory held for resale and all raw materials,
    work in process, finished products, wrapping, supply and packaging items and
    similar items with respect to the Business and in each case whether owned or
    held by the Seller Parties or their Affiliates and wherever the same may be
    located.

    "Laws" shall mean any law, constitution, statute, ordinance, regulation,
    rule, notice requirement, court decision, agency guideline, order, writ,
    injunction, award, judgment, decree, resolution, code, edict, treaty or
    binding agreement issued, enacted, adopted, promulgated, implemented,
    entered into or otherwise put into effect by or under the authority of any
    Governmental Entity.

    11
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    "Liabilities" shall mean, as to any particular Person, any direct or
    indirect liability, indebtedness, obligation, commitment, claim, deficiency
    or guaranty of or by such Person of any type, whether known or unknown,
    disputed or undisputed, secured or unsecured, due or to become due, vested
    or unvested, liquidated or unliquidated, accrued, absolute, contingent,
    matured or unmatured, whether or not the same is required to be accrued on
    the financial statements of such Person.

    "Liens" means any and all mortgages, liens, pledges, charges, restrictions
    or encumbrances of any nature whatsoever.

    "Manufacture and Supply Agreement" shall mean the Manufacture and Supply
    Agreement, dated as of the Closing Date, between the Purchaser and the
    Company, in the form attached hereto as Exhibit F.

    "Next Generation Product" means a vertebral compression fracture repair
    system to be developed after the Closing by the Entrepreneurs and that
    incorporates [***] and the other basic design features described by the
    Entrepreneurs in a schedule to the Non-Competition, Confidentiality and
    Development Agreement (as defined in the Vertebroplasty Purchase Agreement),
    and which is substantially different from the Company's existing Confidence
    system such that separate and new FDA and CE mark regulatory clearances or
    approvals will be required.

    "Non-Competition and Confidentiality Agreement" means each of the
    Non-Competition and Confidentiality Agreements, in the form attached hereto
    as Exhibit O, between the Purchaser and each of the Founders.

    "Outside Field License Agreement" means the royalty-free, field-specific
    license agreement, in the form attached hereto as Exhibit C, pursuant to
    which the Purchaser

    12
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    will license to the Seller Parties the right to certain specified
    Intellectual Property Rights solely and exclusively for use in application
    areas outside the Field.

    "Patent Rights" shall mean any and all U.S. and international patents and
    patent applications, inventor's certificates, utility models, design
    registrations, provisional applications, nonprovisional applications,
    substitutions, extensions, reissues, reexaminations, renewals, divisions,
    continuations, continuations-in-part, parents and other related applications
    and foreign counterparts of all of the foregoing (i) owned and/or developed
    by any of the Seller Parties or (ii) licensed from a third party by any of
    the Seller Parties and that are used or applied, or are capable of being
    used or applied, within the Field or relate to the Existing Products.

    "Permitted Liens" means (i) Liens arising under equipment or maintenance
    financing or leasing agreements, (ii) Liens for Taxes not yet due and
    payable or which are being contested in good faith and by appropriate
    proceedings, (iii) mechanics', workmen's, repairmen's, warehousemen's, and
    carriers' Liens, or Liens of a similar type, arising in the ordinary course
    of business and/or (iv) Liens expressly set forth in any Assumed Contract.

    "Person" means an individual, corporation, partnership, limited liability
    company, firm, joint venture, association, joint stock company, trust,
    unincorporated organization or other entity, or any Governmental Entity or
    quasi-governmental body or regulatory authority.

    "Pre-Closing Tax Period" means any Tax period ending on or before the
    Closing Date and the portion of any Straddle Period ending on the Closing
    Date.

    "Proprietary Rights" means all U.S. and foreign trademarks and trademark
    rights, trade names and trade name rights, service marks and service mark
    rights, service names and service name rights, domain names, copyrights and
    copyright rights, patents and patent

    13
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    rights, mask works, brand names, trade dress, industrial or product designs,
    business and product names, logos, slogans, trade secrets, inventions
    (whether or not patentable), invention disclosures, processes, formulae,
    industrial models, designs, specifications, data, databases and data
    collections, technology, methodologies, computer programs (including all
    source codes, object codes, firmware, software, development tools, files,
    records and data), manufacturing, engineering and technical drawings, and
    any other trade secret or other technical information, whether or not
    subject to statutory registration, and all common law and world-wide rights
    to registrations of trademarks, service marks and copyrights, and the right
    to sue for patent infringement, if any, in connection with any of the
    foregoing, and all documents, disks and other media on which any of the
    foregoing is stored.

    "Purchase Price" shall mean, collectively, the Initial Payment and the
    Second Payment.

    "Severance" shall mean, with respect to any employee of the Seller Parties
    principally employed in Europe or Israel, any statutory pay, programmatic
    pay, contractual redundancy pay under a program, policy or contract of any
    Seller Party in effect immediately before the Closing, or pay in respect of
    contractual or statutory notice periods.

    "Software" shall mean any and all computer programs, including any and all
    software implementations of algorithms, models and methodologies, whether in
    source code or object code, databases and compilations, including any and
    all data and collections of data, whether machine readable or otherwise, and
    all documentation, including user manuals and training materials, relating
    to any of the foregoing; provided, however, that the term "Software" shall
    specifically exclude any computer programs that are generally available to
    the public,

    14
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    including computer programs available pursuant to "shrink wrap," "click
    wrap" and other similar license agreements.

    "Spine" means the cervical, thoracic and lumbar regions, the sacrum, the
    coccyx, and all soft tissues attached to such bones, including the discs,
    facets, ligaments and muscles, and "spinal" shall have a correlating
    meaning.

    "Straddle Period" means any Tax period beginning before and ending after the
    Closing Date.

    "Tax Return" means any report, return, declaration, information return,
    statement or other information required to be supplied to a taxing authority
    with respect to any Tax or Taxes.

    "Trade Secrets" shall mean non-public know-how, inventions, discoveries,
    improvements, concepts, ideas, methods, processes, designs, schematics,
    drawings, formulae, technical data, specifications, research and development
    information, technology, data bases, inventions for which patent
    applications have not yet been filed and other technical information (i)
    owned or otherwise controlled by either of the Seller Parties or (ii)
    licensed from a third party by either of the Seller Parties and that relate
    to the Field and/or the Existing Products, but excluding any Copyrights or
    Patent Rights that may cover or protect any of the foregoing.

    "Trademark Rights" shall mean trademarks, including all U.S. and non-U.S.
    registered trademarks, applications to register trademarks, intent-to-use
    applications, or other registrations or applications related to trademarks,
    common-law trademarks and rights, service marks, trade dress, logos, trade
    names, corporate names, all rights arising from the use of or existing in
    connection with domain names, and all goodwill associated with the foregoing
    and all

    15
    CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
    [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
    EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
    1934, AS AMENDED.

    

    registrations and applications for registration of any of the foregoing
    owned or otherwise controlled by either of the Seller Parties and that
    relate to the Field and/or the Existing Products.

    "Transition Services Agreement" shall mean the Transition Services
    Agreement, in the form of Exhibit E hereto.

    "TSA License Agreement" shall mean the License Agreement, dated as of the
    Closing Date, between the Purchaser and the Company, in the form attached
    hereto as Exhibit P.

ARTICLE II

SALE AND PURCHASE OF ACQUIRED ASSETS AND ASSUMED LIABILITIES

2.1    Closing.

The closing (the "Closing") of the transactions contemplated herein with respect
to the Business shall be held at 8:00 a.m., local time, at the offices of
Proskauer Rose LLP, 1585 Broadway, New York, New York 10036, on the date that is
two (2) Business Day after satisfaction or waiver of the conditions set forth in
Article VIII (other than those conditions that are to be satisfied at Closing,
but subject to the satisfaction or waiver of those conditions), or such other
date as Purchaser and the Company shall mutually agree upon in writing (such
date, the "Closing Date"). Notwithstanding the foregoing, upon the expiration or
termination of any waiting periods or extensions under the HSR Act required to
consummate the transactions contemplated hereby, the Closing shall occur within
two (2) Business Days after such expiration or termination and satisfaction or
waiver of the conditions set forth in Article VIII (other than those conditions
that are to be satisfied at Closing, but subject to the satisfaction or waiver
of those conditions).

Documents Delivered to the Seller Parties

. At the Closing, the Seller Parties shall have received, and the Purchaser
shall execute and deliver, or, if applicable, cause

16
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



its Affiliates or its permitted assigns to execute and deliver, each of the
following documents, executed by the appropriate counterparty party thereto:

the Transition Services Agreement;

the TSA License Agreement;

the Manufacture and Supply Agreement;

the Outside Field License Agreement;

the Bill of Sale;

the Assignment of Patent Rights;

17
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



the Assignment of Trademark Rights;

the Assignment of Copyrights;

the Assignment of Other Intellectual Property Rights;

the Assignment and Assumption Agreement; and

the Non-Competition and Confidentiality Agreements.

Documents Delivered to the Purchaser

. At the Closing, the Purchaser shall have received, and the applicable Seller
Party shall execute and deliver, or if applicable, cause the applicable third
party (other than the Purchaser) to execute and deliver, each of the following,
executed by the appropriate counterparty party thereto:

the Transition Services Agreement;

the TSA License Agreement;

the Manufacture and Supply Agreement;

the Outside Field License Agreement;

the Bill of Sale;

the Assignment of Patent Rights;

the Assignment of Trademark Rights;

the Assignment of Copyrights;

the Assignment of Other Intellectual Property Rights;

the Assignment and Assumption Agreement;

the Non-Competition and Confidentiality Agreements;

releases of Liens on the Acquired Assets from Bank Hapoalim and Union Bank of
Israel, Ltd., in form and substance reasonably satisfactory to Purchaser;

resolutions duly adopted by the Seller Parties' respective Boards of Directors
and shareholders approving this Agreement and the transactions contemplated
hereby, in form and substance reasonably satisfactory to the Purchaser;

the Acknowledgement and Waiver in the form attached hereto as Exhibit Q,
executed by each of N.M.B. Medical Applications Limited, By-Pass Makafim Ltd.
and Existent Ltd.;

the legal opinion of Guy, Bachar & Co., counsel to the Company, dated the
Closing Date and addressed to the Purchaser, in the form attached hereto as
Exhibit R; and

all reasonably necessary forms and certificates complying with applicable Law
duly executed and acknowledged by the Seller Parties, certifying that the
transaction contemplated hereby is exempt from withholding under Section 1445 of
the Code.

18
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



2.2    Transfer of Acquired Assets. Upon the terms and subject to the conditions
contained herein, at the Closing, the Seller Parties will sell, convey,
transfer, assign and deliver to Purchaser or such Affiliate of Purchaser as
Purchaser will designate in accordance with Section 11.8 hereof, and Purchaser
or such Affiliate shall purchase and acquire from the Seller Parties, the
Acquired Assets free and clear of all Liens except Permitted Liens.

2.3    Assumption of Liabilities. Upon the terms and subject to the conditions
contained herein, at the Closing, Purchaser or such Affiliate of Purchaser as
Purchaser will designate as permitted by Section 11.8 hereof shall assume and
pay, discharge and perform as and when due, and the Seller Parties shall assign
to Purchaser (or such Affiliate of Purchaser) the following, and only the
following, Liabilities of the Seller Parties relating to the Business (the
"Assumed Liabilities"):

all Liabilities of Seller Parties or their Affiliates arising from and after the
Closing under all Assumed Contracts;

all Liabilities of Seller Parties or their Affiliates arising from and after the
Phase II Commencement Date (as defined in the Transition Services Agreement)
under all Distribution Agreements;

all Liabilities set forth on Schedule 2.3(b); and

all Liabilities arising out of or related to the ownership and use of the
Acquired Assets and the operation and conduct of the Business on and after the
Closing Date.

2.4    Retained Liabilities. Neither the Purchaser nor any Affiliate of the
Purchaser shall assume, or otherwise be responsible for any and all Liabilities
of the Seller Parties and their Affiliates not expressly assumed as an Assumed
Liability in Section 2.3, whether liquidated or unliquidated, or known or
unknown, whether arising out of occurrences

19
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



prior to, at or after the Closing Date. Without limitation of the foregoing
provisions of this Section 2.4, it is expressly agreed and understood that
neither the Purchaser nor any Affiliate of the Purchaser shall assume any of the
following liabilities of the Seller Parties:

any Liability of the Seller Parties to or in respect of any employees or former
employees of the Seller Parties or their Affiliates, including, (i) any claim or
demand of a current or former employee relating to or arising as a result of
employment, termination by the Seller Parties thereof, or an employment
agreement, whether or not written, between a Seller Party or its Affiliates and
any Person, including, for this purpose, with respect to any Person claiming
entitlements or benefits on the basis of a claimed employer-employee
relationship between a Seller Party and such Person, (ii) any Liability under
any employee plan at any time maintained, contributed to or required to be
contributed to by or with respect to a Seller Party or its Affiliates or under
which a Seller Party or its Affiliates may incur Liability, or any
contributions, benefits or Liabilities therefor, or any Liability with respect
to a Seller Party's or its Affiliates' withdrawal or partial withdrawal from or
termination of any employee plan, (iii) any Liability under the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA") arising as a result of any
act or omission by Seller Parties, (iv) any Liability of a Seller Party or its
Affiliates under the WARN Act, and any similar state, local U.S. or non-U.S. law
or regulation, (v) any Liability of a Seller Party or its Affiliates for
Severance, accrued vacation and/or paid time and/or mandatory or customary
payment and/or benefit and/or entitlement for employees of a Seller Party or its
Affiliates, and (vi) any claim of an unfair labor practice, or any claim under
any state unemployment compensation or worker's compensation law or regulation
or under any federal, state or non-U.S. employment discrimination law or

20
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



regulation, which shall have been asserted prior to the Closing Date or is based
on acts or omissions by any Seller Party which occurred prior to the Closing
Date;

except as provided in Section 2.9, any Liability of a Seller Party or its
Affiliates in respect of any Tax with respect to any Tax period (including any
liability for the Taxes of any other Person (i) under Treasury Regulation
Section 1.1502- 6 (or any similar provision of state, local, or foreign law),
(ii) as a transferee or successor, (iii) by contract or otherwise (iv) and any
Liability for Tax attributable to the Acquired Assets or the Business with
respect to any Pre-Closing Tax Period, including any Liability for the breach of
the terms of any "approved enterprise" programs received by the Company which
may result from the transactions contemplated by this Agreement (such Liability
for Taxes for the portion of any Straddle Period ending on the Closing Date
shall be determined as follows: (A) in the case of any Taxes other than Taxes
based upon or related to income or receipts, the portion allocable to the
Straddle Period ending on the Closing Date shall be deemed to be the amount of
such Tax for the entire Straddle Period multiplied by a fraction, the numerator
of which is the number of days in the Tax period ending on the Closing Date and
the denominator of which is the number of days in the entire Straddle Period;
and (B) in the case of any Tax based upon or related to income or receipts, the
portion allocable to the Straddle Period ending on the Closing Date shall be
deemed equal to the amount which would be payable if the relevant Straddle
Period ended on the Closing Date);

any Liability to the extent arising from any injury to or death of any person or
damage to or destruction of any property, whether based on negligence, breach of
warranty, strict liability, enterprise liability or any other legal or equitable
theory arising from

21
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



defects in or use or misuse of products sold or from services performed by or on
behalf of any Seller Party or any other Person prior to the Closing Date;

any Liability of the Seller Parties for any Action to the extent arising out of
or related to claims (i) asserted prior to the Closing Date against any Seller
Party or against or in respect of any Acquired Assets or (ii) the basis of which
shall have arisen prior to the Closing Date;

except as expressly provided in this Agreement with respect to Assumed
Contracts, any Liability of the Seller Parties to the extent resulting from
entering into, performing its obligations pursuant to or consummating the
transactions contemplated by this Agreement;

any Liability of a Seller Party or its Affiliates that arises out of or relates
to any Excluded Asset;

any Liability of a Seller Party or the Business to any Seller Party's Affiliates
arising prior to the Closing Date;

any Liability of a Seller Party for the payment of fees or expenses of any
broker or finder in connection with the origin, negotiation or execution of this
Agreement or in connection with any transaction contemplated hereby; and

any Liability of a Seller Party arising out of or relating to the ownership or
operation of the Business or the Acquired Assets prior to the Closing Date,
including outstanding (immediately prior to the Closing) debts or obligations
owed to third parties under any Assumed Contracts.

22
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



2.5    Purchase Price. In consideration of the Seller Parties entering into this
Agreement and agreeing to perform the covenants and agreements contained herein,
including without limitation the provisions of Section 5.4:

Upon execution of this Agreement, Purchaser or such Affiliate of Purchaser as
Purchaser will designate in accordance with Section 11.8 hereof shall (i) pay or
cause to be paid to the Company, by wire transfer of immediately available funds
and in lawful currency of the United States to one or more accounts designated
in writing by the Seller Parties, cash equal to twenty million dollars
($20,000,000) and (ii) shall provide notice to the Escrow Agent to release the
Escrow Amount (plus any profits and accrued interest thereon from and after
December 15, 2006) to the Company pursuant to the terms of the Escrow Agreement
(collectively, the "Initial Payment").

Upon the earlier of February 1, 2007 and the Closing, Purchaser or such
Affiliate of Purchaser as Purchaser will designate in accordance with Section
11.8 hereof shall pay or cause to be paid to the Seller Parties, consistent with
the Allocation, an aggregate amount of forty million dollars ($40,000,000) as
(the "Second Payment"), by wire transfer of immediately available funds and in
lawful currency of the United States to one or more accounts designated in
writing by the Seller Parties less any Loan Repayment Amounts, and (ii) pay or
cause to be paid to each bank listed on Schedule 2.5, by wire transfer of
immediately available funds to the account listed opposite such bank's name, the
repayment amounts listed opposite such bank's name pursuant to letters to be
provided by each bank and addressed to Purchaser and the Company (collectively,
the "Loan Repayment Amounts").

23
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



2.6    Transfer of Distribution Agreements. Upon the Phase II Commencement Date
(as defined in the Transition Services Agreement), the Purchaser and the Seller
Parties shall execute and deliver such documents as shall be reasonably
necessary to effect the transfer and assignment to Purchaser (or one or more
Affiliates of Purchaser designated in accordance with Section 11.8 hereof, as
the case may be) of all right, title and interest in and to the Distribution
Agreements, which documents shall be in form and substance reasonably consistent
with the Assignment and Assumption Agreement; provided, however, that the
Purchaser shall not be required to assume any obligations thereunder other than
obligations incurred after the date hereof in the ordinary course of business
consistent with past practice.

2.7    Allocation.

The Purchase Price plus Assumed Liabilities, in each case, to the extent
properly taken into account under the Code and the regulations promulgated
thereunder, shall be allocated among the Acquired Assets and the non-competition
undertakings contained in this Agreement in accordance with Section 1060 of the
Code and the Treasury regulations promulgated thereunder (and any similar
provision of Israeli or other state, local or foreign Law, as appropriate) as
set forth on Exhibit G hereto (as may be revised in accordance with the
following sentence, the "Allocation") which shall be jointly prepared by
Purchaser and the Seller Parties before Closing. Purchaser and the Seller
Parties agree to revise the Allocation to reflect any Purchase Price or Assumed
Liabilities, in either case to the extent not previously taken into account for
purposes of the Allocation.

Purchaser and the Seller Parties agree to (i) be bound by the Allocation, (ii)
act in accordance with the Allocation in the preparation of all financial
statements and the filing of all Tax Returns (including filing Form 8594 with
their United States federal income Tax

24
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Return for the taxable year that includes the Closing Date) and in the course of
any Tax audit, Tax review or Tax litigation relating thereto, and (iii) take no
position and cause their Affiliates to take no position inconsistent with the
Allocation in any filings, declarations or reports with any U.S. or foreign Tax
authority, including for income Tax purposes, United States federal and state
income Tax and non-U.S. income Tax, unless otherwise required pursuant to a
"determination" within the meaning of Section 1313(a) of the Code. Not later
than thirty (30) days prior to the filing of their respective Forms 8594
relating to this transaction if such filing is required by Law, each of
Purchaser and Seller Parties shall deliver to the other a copy of its Form 8594.

2.8    Transfer Taxes. All transfer, stamp, documentary, sales, use and similar
Taxes and any sales, use or other Taxes imposed by reason of the transfers of
Acquired Assets provided hereunder (excluding for the removal of doubt income or
similar Taxes and further excluding any VAT or similar Taxes, as to which
Section 2.9 hereof shall govern) and any deficiency, interest or penalty
asserted with respect thereto ("Transfer Taxes") shall be paid to the relevant
Taxing authority by the Seller Parties when due. The Seller Parties shall file
all necessary Tax Returns and other documentation with respect to all such
Transfer Taxes; provided, that, the Seller Parties shall permit Purchaser to
review and comment on each such Tax Return and other documentation prior to
filing and shall make such revisions to each such Tax Return and other
documentation as are reasonably requested by Purchaser. If required by
applicable Law, Purchaser will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation. The Seller Parties
shall provide Purchaser with evidence satisfactory to Purchaser that such
Transfer Taxes have been paid by the Seller Parties, and Purchaser shall
reimburse the Seller Parties for fifty percent (50%) of such Transfer Taxes and

25
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



the expenses incurred by Seller Parties in connection with the preparation of
any related Tax Return within fifteen (15) days after the date on which the
Seller Parties have provided Purchaser with reasonable evidence thereof.

2.9    VAT and Similar Taxes.

The parties understand and agree that the Purchase Price has been determined
exclusive of VAT, and believe as of the date hereof that any applicable VAT rate
would be 0%. If in the reasonable opinion of the Company's counsel the VAT rate
is not 0%, then Purchaser shall be entitled to file a request pursuant to
Section 20 of Israeli Value Added Tax Law with respect to the transactions
contemplated hereby (the "VAT Request"). At Purchaser's request and expense, the
Company shall cooperate with Purchaser in preparing and filing the VAT Request.
If Purchaser does not file a VAT Request, or if the VAT Request is denied, the
applicable VAT, to the extent required to be paid, shall be paid by Purchaser to
the Company at any time after the date on which the applicable portion of the
Purchase Price is payable in accordance with this Agreement, but not later than
two (2) Business Days prior to the date upon which the Company is required to
remit the applicable VAT to the Israeli VAT Authorities, against receipt by
Purchaser of a valid VAT invoice from the Company. The Company will furnish an
invoice to Purchaser reflecting a VAT rate of 0% unless in the reasonable
opinion of counsel to the Company the VAT rate is not 0%.

2.10    Withholding.

Withholding Under Israeli Law

. Subject to the third sentence of this
Section 2.10
, the Purchaser shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to the Seller Parties such amounts
as the Purchaser is required to deduct and withhold under Israeli Law, with
respect to the making of such

26
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



payment. To the extent that amounts are so withheld by the Purchaser, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Seller Parties in respect of whom such deduction and
withholding was made by the Purchaser. If, at or prior to the Closing, the
Company delivers to the Purchaser a certificate from the Israeli Tax Authority
evidencing an exemption from withholding of Taxes, which shall be applicable,
valid and in effect as of the Closing, the Purchaser shall honor such
withholding tax exemption. The Company has presented to Purchaser, and Purchaser
acknowledges receipt of, a certificate from the Israeli Tax Authority evidencing
an exemption from withholding of Taxes, which is applicable, valid and in
effect, and as such, the Purchaser shall honor such withholding tax exemption.

Withholding Under Other Laws

. Should a withholding tax be levied by virtue of a double tax treaty or a
source country's Law, the parties will undertake reasonable efforts and
coordinate in advance of any payment in order to benefit from any tax treaty
provision providing a withholding tax exemption or a reduction of the applicable
withholding tax rate; provided that under no circumstance shall Purchaser be
entitled to delay any payment under this Agreement or withhold from or reduce
all or any portion of any payment under this Agreement as a result of the
provisions of this Section 2.10(b), and the Seller Parties (and any of the
stockholders of the Seller Parties) shall not be required to incur or suffer any
financial detriment or loss in order to comply with the provisions of this
Section 2.10(b).

2.11    Alternative Arrangements. Notwithstanding anything contained herein or
in any agreement or certificate executed and delivered in connection with the
transactions contemplated hereby to the contrary, neither this Agreement nor any
such agreement or certificate shall constitute an agreement to assign any
Contract, Permit or any claim or right or

27
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



any benefit arising thereunder or resulting therefrom if an attempted assignment
thereof, without the consent of a third party thereto, would constitute a
default thereof. If such consent is not obtained, or if an attempted assignment
thereof would be ineffective or would affect the rights thereunder so that
Purchaser would not receive all such rights, the Seller Parties shall, at the
expense of the Purchaser, use commercially reasonable efforts to effect
alternative arrangements in the form of a license, sublease, or operating
agreement in form and substance reasonably satisfactory to Purchaser and the
Seller Parties until such time as such consent or approval has been obtained
that results in Purchaser receiving substantially all of the benefits under and
bearing all the ordinary course costs, liabilities and other obligations with
respect to any such Contract or Permit. Upon obtaining the requisite third party
consent thereto, each such non-assignable Contract or Permit shall be
transferred and assigned to Purchaser hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO THE BUSINESS

The Seller Parties hereby, jointly and severally, represent and warrant to the
Purchaser as follows:

3.1    Organization of the Company and the Subsidiary.

Each of the Company and the Subsidiary is an entity duly formed, validly
existing and in good standing (in jurisdictions that recognize the concept of
"good standing") under the Laws of the jurisdiction of its organization, has all
requisite company, corporate or other power to own, lease and operate its
properties and assets and to carry on the Business as now being conducted. Each
of the Company and the Subsidiary is duly qualified or licensed to do business
and is in good standing as a foreign entity in each jurisdiction in which the
nature of

28
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



its business or ownership or leasing of its properties or assets makes such
qualification or licensing necessary.

On November 17, 2006, the Board of Directors of the Company recommended to the
shareholders of the Company to voluntarily liquidate the Company. On December
10, 2006, the shareholders of the Company duly approved to commence a voluntary
liquidation of the Company and duly appointed Motti Beyar as the receiver of the
Company.

3.2    Subsidiaries.

Schedule 3.2(a)

of the Company Disclosure Schedule shows for the Subsidiary: (i) its
jurisdiction of organization and each other jurisdiction in which it is
qualified to do business, (ii) the authorized and outstanding capital stock or
other ownership interests of the Subsidiary, and (iii) the identity of and
number of shares of such capital stock or other ownership interests owned (of
record and beneficially) by each holder thereof.

The Subsidiary is duly organized, validly existing and in good standing in its
jurisdiction of organization, with all requisite corporate power to own, lease
and operate its properties and assets and to carry on the Business as now being
conducted, and is duly qualified and/or licensed to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
its business or ownership or leasing of its properties and assets makes such
qualification or licensing necessary.

The capital stock and hence the entire equity of the Subsidiary is owned,
beneficially and of record, by the Company. Except for the Company's ownership
of the Subsidiary, and except as set forth on Schedule 3.2(c) of the Company
Disclosure Schedule, neither of the Seller Parties has any equity, membership,
joint venture or other ownership interest in any Person.

29
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



3.3    Authority; No Conflict; Required Filings and Consents.

Each Seller Party has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. Without
limiting the foregoing, the receiver of the Company has all requisite power and
authority to operate the business of the Company during the liquidation of the
Company and to enter into and execute this Agreement, in each case on behalf of
the Company, and to cause the Company to consummate the transactions
contemplated hereby. This Agreement, and the

30
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of each Seller Party. This
Agreement has been duly executed and delivered by each Seller Party. This
Agreement constitutes, assuming the due authorization, execution and delivery by
the Purchaser, the valid and binding obligation of each Seller Party,
enforceable against each Seller Party in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other Laws affecting the enforcement
of creditors' rights generally and by general principles of equity, regardless
of whether such enforceability is considered in a proceeding at law or in
equity. No vote or written consent of any holder of securities of any Seller
Party is necessary to approve this Agreement or any of the transactions
contemplated hereby except such as has been obtained prior to the date hereof.

The execution and delivery by each Seller Party of this Agreement does not, the
consummation of the transactions contemplated hereby will not and the Company's
commencement of a voluntary liquidation does not, (i) result in the creation of
any Liens on any of the Acquired Assets (other than Permitted Liens and Liens
created pursuant to the terms of this Agreement and the other agreements and
documents executed in connection with the consummation of the transactions
contemplated hereby), (ii) conflict with, or result in any violation or breach
of any provision of the articles of organization, certificate of incorporation,
bylaws or other formation documents of either Seller Party, (iii) violate any
Laws applicable to either Seller Party, or (iv) except as set forth on
Schedule 3.3(b) of the Company Disclosure Schedule, conflict with or result in a
breach of, or give rise to a right of termination of or loss of benefit under,
or accelerate the performance required by the terms of any judgment, court order
or consent decree, or any Material Contract or constitute a default thereunder.

Neither the execution and delivery by the Seller Parties of this Agreement nor
the consummation of the transactions contemplated hereby nor the Company's
commencement of a voluntary liquidation will require any consent, approval,
order or authorization of, or registration, declaration or filing with, or
notification to any Governmental Entity or any Person, except for (i) such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable federal and state securities Laws,
(ii) such filings as may be required under the HSR Act, and (iii) such other
consents, approvals, authorizations, permits, filings, registrations and
notifications which are listed on Schedule 3.3(c) of the Company Disclosure
Schedule.

3.4    Tax Matters.

For purposes of this Section 3.4 and other provisions of this Agreement relating
to Taxes, the term "Tax" or "Taxes" shall mean all taxes, however denominated,
including any interest, penalties, linkage differentials (hefreshei hatzmada) or
other additions to Tax that may become payable in respect thereof, imposed by
any federal, territorial, state, local or foreign government.

31
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Except as set forth on Schedule 3.4(b) of the Company Disclosure Schedule,
(i) all Tax Returns required to be filed prior to the date hereof by the Company
and/or the Subsidiary have been filed, (ii) all Taxes whether or not shown on
such Tax Returns have been paid in full or have been accrued on the Company's
financial statements, (iii) the Company and the Subsidiary have withheld and
paid over all Taxes and other compulsory payments required to have been withheld
and paid over prior to the date hereof in connection with amounts paid or owing
to any employee, independent contractor, or other third party, (iv) none of the
Company and/or the Subsidiary is currently the beneficiary of any extension of
time within which to file any Tax Return, and (v) there are no Liens on any of
the Acquired Assets with respect to Taxes, other than Permitted Liens.

Except as set forth on Schedule 3.4(c) of the Company Disclosure Schedule:
(i) the Tax Returns of the Company and the Subsidiary are not being audited by a
taxing authority, and to the Knowledge of the Seller Parties, no such audit is
threatened, (ii) neither the Company nor the Subsidiary is a party to any action
or proceeding for assessment or collection of Taxes, and, to the Knowledge of
the Seller Parties, no such action or proceeding is threatened against the
Company or the Subsidiary, (iii) no claim has ever been made by a Governmental
Entity in a jurisdiction where either the Company and/or the Subsidiary does not
file Tax Returns that such entity is or may be subject to taxation by that
jurisdiction, and (iv) no waiver or extension of any statute of limitations is
in effect with respect to Taxes or Tax Returns of the Company or the Subsidiary.

Except as set forth on Schedule 3.4(d) of the Company Disclosure Schedule,
neither the Company nor the Subsidiary is a party to any Tax sharing agreement.
Neither the Company nor the Subsidiary has applied for or received any pre-tax
ruling from the

32
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Israel Tax Authority or any other Tax assessing agency regarding the Business or
the Acquired Assets, except for a pre-tax ruling relating to the tax liabilities
of the Company, its Subsidiary and the shareholders of the Company, and except
for a pre-tax ruling that shall not limit the ability of the Seller Parties to
sell the Acquired Assets in accordance with the terms hereof or affect or
otherwise cause the Purchaser to incur any Liability.

3.5    Absence of Certain Changes or Events. Since June 30, 2006 through the
date of this Agreement, except as set forth on Schedule 3.5 of the Company
Disclosure Schedule, neither the Company nor the Subsidiary has:

made any material change in the accounting methods or practices it follows other
than as required by Law or GAAP;

made any capital expenditures or commitments exceeding $20,000 per expenditure
or commitment, or $100,000 in the aggregate in respect of the Business;

sold, assigned, transferred or licensed any patents, trademarks, trade names,
copyrights, trade secrets or other intangible assets, in each case used in
connection with the Business, except nonexclusive licenses in the ordinary
course of business consistent with past practice;

sold, leased, licensed, transferred, or otherwise disposed of any of its
properties or assets primarily used in the Business, except Inventory sold or
transferred in the ordinary course of business consistent with past practice and
obsolete or worn out equipment sold or otherwise disposed of in a manner
consistent with past practice which was not otherwise material (individually or
in the aggregate) to the Business, or canceled any material indebtedness or
waived any material claims or rights of material value;

33
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



suffered any damage to or destruction or casualty of (whether or not covered by
insurance) any asset individually or in the aggregate material to the operation
of the Business;

failed to pay any creditor any amount arising from the operation of the Business
owed to such creditor when due, other than good faith disputes and trade
payables arising in the ordinary course of business and not past due more than
sixty (60) days;

failed to discharge or satisfy any Lien on any of the Acquired Assets other than
Permitted Liens at or prior to the time that the obligation with respect to such
Lien became due;

defaulted on any material obligation relating to the conduct or operation of the
Business without curing such default;

granted any allowances or discounts with respect to the Business outside the
ordinary course of business consistent with past practice or sold Inventory
materially in excess of reasonably anticipated consumption for the near term
outside the ordinary course of business consistent with past practice;

incurred or assumed any Liabilities with respect to the Business other than in
the ordinary course of business consistent with past practice and Liabilities
that are not Assumed Liabilities;

amended, cancelled or terminated any Assumed Contract or Permit that is an
Acquired Asset or entered into any Material Contract or obtained any Permit
primarily related to the Business, other than in the ordinary course of business
and consistent with past practices;

34
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



failed to carry on the Business in the ordinary course and consistent with past
practices so as to preserve the Acquired Assets and the Business and the
goodwill of the suppliers, customers, distributors and others having business
relations with the Business; or

entered into any agreement or commitment, whether in writing or otherwise, to do
any of foregoing.

3.6    Title to Property and Assets. Except as set forth on Schedule 3.6(a) of
the Company Disclosure Schedule, the Seller Parties have good and valid title to
all of the Acquired Assets, free and clear of all Liens, except for Permitted
Liens. Following the consummation of the transactions contemplated by this
Agreement and the execution of the instruments of transfer contemplated by this
Agreement, Purchaser will acquire good and marketable title to all of the
Acquired Assets, free and clear of any Liens, other than Permitted Liens. Except
as set forth on Schedule 3.6(b) of the Company Disclosure Schedule, the Acquired
Assets include all of the tangible and intangible property of the Seller Parties
primarily used in, primarily related to or primarily dedicated to the Business.
Except as set forth on Schedule 3.6(c) of the Company Disclosure Schedule, all
of the tangible Acquired Assets (other than Inventory) are (a) suitable for the
uses to which they are currently employed, (b) in good operating condition and
repair, subject to normal and ordinary wear and tear, (c) regularly and properly
maintained, (d) free from any material defects and (e) are adequate and
sufficient for all current operations of the Business. Schedule 3.6(d) of the
Company Disclosure Schedule sets forth a true, complete and accurate list of
each item, or each group of like items (stating the number), of the tangible
Acquired Assets, which list identifies (i) the type and location of each such
item or group of items, and (ii) to the extent available, the original
acquisition date and cost of such items.

35
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



3.7    Intellectual Property.

Schedule 3.7(a) of the Company Disclosure Schedule contains a true and complete
list of all registered Intellectual Property Rights, including the jurisdictions
in which each such Intellectual Property Right has been issued or registered or
in which any application for such issuance and registration has been filed.
Schedule 3.7(a)(i) lists all registered Intellectual Property Rights owned by a
third party and either used by the Company and/or the Subsidiary pursuant to
written contracts or agreements or knowingly incorporated by the Company and/or
the Subsidiary into any of the Existing Products. The Company and the Subsidiary
collectively are the sole and exclusive owners of, or otherwise have a right to
use, all Intellectual Property Rights, free and clear of any Liens other than
Permitted Liens; and Schedule 3.7(a)(ii) of the Company Disclosure Schedule
contains a true and complete list of all Contracts to which the Company and/or
the Subsidiary is a party, relating to any item of Intellectual Property Rights,
other than "shrink wrap," "click wrap" and other similar license agreements
relating to software applications that are generally available to the public. To
the Knowledge of the Seller Parties and except as set forth on
Schedule 3.7(a)(ii) of the Company Disclosure Schedule and except for "shrink
wrap," "click wrap" and other similar license agreements relating to software
applications that are generally available to the public, to the extent that any
third party Proprietary Rights are incorporated into, integrated or bundled
with, or used by the Company and/or the Subsidiary in the development,
manufacture or compilation of any of the Existing Products, the Company and/or
the Subsidiary has a written agreement with such third party with respect
thereto pursuant to which the Company and/or the Subsidiary either has obtained
complete, unencumbered and unrestricted ownership of, and is the exclusive owner
of, or has obtained perpetual, nonterminable licenses sufficient for the conduct
of the Business as

36
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



currently conducted by the Company and/or the Subsidiary to all such third party
Proprietary Rights. Notwithstanding the foregoing, the Company and/or the
Subsidiary are the sole and lawful owners of all right, title, and interest in
and to the Patent Rights to be assigned to Purchaser in connection with this
Agreement and the Company and/or the Subsidiary have good and full right and
lawful authority to sell and convey such Patent Rights to Purchaser.

All Assumed Contracts entered into between the Company and/or the Subsidiary and
a third party for use of third party Proprietary Rights are set forth on
Schedule 3.7(b)(i) of the Company Disclosure Schedule. To the Knowledge of the
Seller Parties, no party to any Assumed Contract for use of third party
Proprietary Rights to which the Company or the Subsidiary is a party is in
breach or default in any material respect, and no written notice of termination
has been given or, to the Knowledge of the Seller Parties, threatened. The
consummation of the transactions contemplated by this Agreement will neither
result in the modification, cancellation, termination, suspension of, or
acceleration of any payments with respect to such Assumed Contracts, nor give
any third party to any such Assumed Contract the right to do any of the
foregoing. Following the Closing, and assuming all consents and/or notices
required by the Assumed Contracts have been duly obtained and/or given, as the
case may be, Purchaser will be permitted to exercise all of the rights of the
Company and/or the Subsidiary under the Assumed Contracts to the same extent the
Company and/or the Subsidiary would have been able had the transactions
contemplated by this Agreement not occurred and without the payment of any
additional amounts or consideration other than ongoing fees, royalties or
payments that the Company and/or the Subsidiary would otherwise be required to
pay. Except as set forth on Schedule 3.7(b)(ii) of the Company Disclosure
Schedule, as of the date of this Agreement, neither the Company nor the
Subsidiary has granted licenses or

37
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



covenants not to sue, or sold or otherwise transferred (other than standard
licenses or rights to use granted to customers and distributors in the ordinary
course of its business) any of the Intellectual Property Rights to any third
party, and there exists no obligation by the Company or the Subsidiary to
assign, license or otherwise transfer any of the Intellectual Property Rights to
any third party (other than the obligations of the Seller Parties hereunder).

Except as set forth on Schedule 3.7(c) of the Company Disclosure Schedule, as of
the date of this Agreement, (i) none of the Intellectual Property Rights, or the
Assumed Contracts relating thereto, is the subject of any pending (or, to the
Knowledge of the Seller Parties, threatened) litigation, and (ii) no third party
has provided the Company or the Subsidiary with written notice that it claims
any ownership of or right to use any Intellectual Property Rights, and (iii) to
the Knowledge of the Seller Parties, no third party is infringing upon,
violating, misusing or misappropriating any Intellectual Property Rights. Except
as set forth on Schedule 3.7(c) of the Company Disclosure Schedule, to the
Knowledge of the Seller Parties, as of the date of this Agreement, the conduct
of the business of the Company and/or the Subsidiary, including the production,
marketing, selling, and servicing of their products, is not infringing upon the
Proprietary Rights of any third party, and no proceedings have been instituted
against, or written notices received by the Company or the Subsidiary, alleging
that the Existing Products infringe upon any Proprietary Rights of a third party
or that any of the Intellectual Property Rights are invalid. Except as set forth
on Schedule 3.7(c) of the Company Disclosure Schedule, the Seller Parties have
not obtained or received any written opinion of counsel regarding any
Proprietary Right of a third party (other than Proprietary Rights of the
Purchaser).

38
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Except as set forth on Schedule 3.7(d) of the Company Disclosure Schedule, all
Intellectual Property Rights owned by the Company and/or the Subsidiary were
developed by current or former employees, consultants, independent contractors
or agents of the Company or the Subsidiary and (if not owned as a matter of law)
have been assigned to the Company or the Subsidiary and, to the Knowledge of the
Seller Parties, are free of any claims of such employees, consultants,
independent contractors or agents thereto. To the Knowledge of the Seller
Parties, none of such employees, consultants, independent contractors or agents
has violated any agreement with respect to the use or disclosure of third party
confidential information or Proprietary Rights or has developed any technology,
Software or other copyrightable, patentable or otherwise proprietary work for
the Company or the Subsidiary that is subject to any agreement under which such
employee, consultant, independent contractor or agent has assigned or otherwise
granted, or is obligated to assign or otherwise grant, to any third party any
rights in or to such technology, Software or other copyrightable, patentable or
otherwise proprietary work.

To the Knowledge of the Seller Parties, the Seller Parties own or possess
adequate rights in and to all Intellectual Property Rights necessary to conduct
the Business as presently conducted.

Except as set forth on Schedule 3.7(f) of the Company Disclosure Schedule, no
issued patent or registered trademark of the Company and/or the Subsidiary is
subject to any interference, cancellation, reexamination, opposition proceeding
or any other actual or, to the Knowledge of the Seller Parties, threatened
proceedings challenging statutory or regulatory requirements, scope, validity or
ownership, anywhere in the world. To the Knowledge of the Seller Parties, (i) no
inequitable conduct that would be in violation of 37

39
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



C.F.R. § 1.56 has been committed in the prosecution of the Patent Rights, and
(ii) no material information was intentionally withheld from any entity
requiring disclosure of such information during prosecution of the Patent
Rights.

Insofar as applicable to any particular registered Intellectual Property Rights,
to the Knowledge of the Seller Parties, all such registered Intellectual
Property Rights are in full force. All maintenance fees, issue fees, annuities
and other fees required to maintain the Intellectual Property Rights, which are
due prior to the date of this Agreement, have been paid and all such maintenance
fees, issue fees, annuities and other fees required to maintain the Intellectual
Property Rights that are due prior to one hundred twenty (120) days after the
date of this Agreement are set forth on Schedule 3.7(g) of the Company
Disclosure Schedule.

Each current and former employee and consultant of the Company and/or the
Subsidiary engaged in any activity involving the design, development or other
similar inventive activities on behalf of the Business has signed an agreement
requiring assignment of inventions and other Proprietary Rights to the Company
and/or the Subsidiary.

Except as set forth on Schedule 3.7(i) of the Company Disclosure Schedule, the
Seller Parties have the right to bring actions for infringement of all
Intellectual Property Rights, free and clear of any prior Lien.

To the Knowledge of the Seller Parties, except for applications pending, all of
the patents and trademarks listed in Schedule 3.7(a) of the Company Disclosure
Schedule as having been registered have been duly issued in the jurisdictions so
noted and are subsisting.

Neither the Company nor the Subsidiary has entered into any Contract to
indemnify any Person against any charge of infringement or misappropriation of
any Proprietary Rights of any third party, other than indemnification provisions
contained in purchase orders or

40
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



license agreements arising in the ordinary course of business (copies of which
have been made available to Purchaser or Purchaser's counsel).

The Company and/or the Subsidiary have taken commercially reasonable steps to
protect and preserve the confidentiality of all confidential or non-public
information included in the Intellectual Property Rights. To the Knowledge of
the Seller Parties, all use, disclosure or appropriation of such information by
or to a third party has been pursuant to the terms of a written agreement
between the Company and/or the Subsidiary and such third party. To the Knowledge
of the Seller Parties, all use, disclosure or appropriation of such information
by or to the Company and/or the Subsidiary has been pursuant to the terms of a
written agreement or other legal binding arrangement between the Company and/or
the Subsidiary and the owner of such information, or is otherwise lawful.

No (i) government funding, including funding pursuant to a government grant;
(ii) facilities or personnel of a university, college, other educational or
medical institution or research center; or (iii) funding from any Person (other
than the Company and/or the Subsidiary) was used in the development of the
Intellectual Property Rights developed and owned by the Company and/or the
Subsidiary, or, to the Knowledge of the Seller Parties, owned but not developed
by the Company or the Subsidiary. To the Knowledge of the Seller Parties, no
current or former employee, consultant, independent contractor, or agent of the
Company and/or the Subsidiary, who was involved in, or who contributed to, the
creation or development of any Intellectual Property Rights, was employed by or
has performed services for any government, university, college or other
educational or medical institution or research center during a period of time
during which such employee, consultant, independent contractor, or agent was
also performing services for the Company and/or the Subsidiary.

41
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



3.8    Material Contracts.

Except as set forth on Schedule 3.8(a) of the Company Disclosure Schedule, as of
the date of this Agreement neither the Company nor the Subsidiary is a party to
or bound by, and the Acquired Assets are not subject to, any of the following
Contracts (in each case below, to the extent that the same relates to the
Business or the Acquired Assets):

any Contracts for the purchase or sale of Inventory entered into in the ordinary
course of business, which either individually or in conjunction with Contracts
with the same party, and in connection with the same matter, relate to
commitments in excess of $50,000 per annum (including any agreements requiring
the payment of any royalties, milestones, minimum purchase payments or other
guarantees made by or on behalf of the Company);

any Contracts relating to the purchase, lease or similar arrangement of any
machinery, equipment, furniture, fixture or similar property having a value in
excess of $50,000;

any Contracts with (A) any director, officer, employee or Affiliate of any
Seller Party involving payments in excess of $75,000 per annum (or the
equivalent amount in another currency), (B) to the Knowledge of the Seller
Parties, any Affiliate or family member of any of the foregoing involving
payments in excess of $75,000 per annum, or (C) any director, officer or
employee of Bypass Inc. or Existent Inc. or NMB Medical Applications Ltd.
involving payments in excess of $75,000 per annum;

any independent contractor or similar Contract that (x) involves the payment or
receipt of more than $50,000 per annum and (y) is not

42
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



terminable within thirty (30) days' notice or less without penalty, liability or
premium;

any currently effective collective bargaining or union agreements with respect
to its employees;

any agreement (A) restricting the Company or the Subsidiary from engaging,
participating, or competing with any other Person, in any line of business,
market or geographic area, or to make use of any Intellectual Property Rights;
(B) granting most favored nation pricing, exclusive sales, distribution,
marketing or other exclusive rights, rights of first refusal or rights of first
negotiation to any other Person; or (C) otherwise limiting the right of the
Company or the Subsidiary to sell, distribute or manufacture any Existing
Products or services related thereto;

any agreement of guarantee, credit support, assumption or endorsement of, any
indebtedness for borrowed money of other Persons;

any line of credit, standby financing, revolving credit or other similar
financing arrangement of any sort that is secured by any Acquired Assets;

any agreement relating to any joint venture or partnership arrangement between
the Company or the Subsidiary and a third party;

any leases for real property or personal property;

any distributorship, customer sales or leasing Contracts under which the Company
or the Subsidiary is currently providing or receiving products or services and
involving more than $75,000 per annum; and

43
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



any Contract of indemnification or warranty, other than (A) under a Seller
Party's unmodified forms of standard customer/distribution agreements, the forms
of which have been made available to Purchaser or its counsel, or (B) warranties
implied by Law;

any Contract pursuant to which the Company or the Subsidiary has acquired or
divested a business or entity, or all or substantially all of the assets of a
business or entity, whether by way of merger, consolidation, purchase of stock,
purchase or sale of assets, license or otherwise;

any Contract with any Governmental Entity;

any confidentiality, secrecy or non-disclosure Contract in effect other than (A)
any such Contract entered into with customers or distributors in the ordinary
course of business pursuant to a Seller Party's standard unmodified form (a copy
of which has been made available to Purchaser or its counsel) and (B) any such
Contract entered into in connection with a possible disposition by the Company
of the Business, the terms of which prohibit the Company and/or the Subsidiary
from disclosing the existence of such Contract, the parties thereto and/or the
provisions thereof;

any agreement pursuant to which rights of any third party are triggered or
become exercisable, or under which any other consequence, result or effect
arises, in connection with or as a result of the execution of this Agreement or
the consummation of the transactions contemplated hereunder, either alone or in
combination with any other event, which trigger or exercise of rights,
consequence, result or effect would materially impair the ability of

44
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Purchaser to consummate the transactions hereunder or operate the Business after
Closing; and

any Contracts related to research or development with respect to Existing
Products.

The agreements, documents and instruments set forth on Schedule 3.8(a) of the
Company Disclosure Schedule are referred to herein as "Material Contracts".
True, complete and correct copies of each document or instrument in its
complete, current and up-to-date version and true, complete and correct written
description of the material terms of any non-written Contract listed on
Schedule 3.8(a) of the Company Disclosure Schedule (Material Contracts) have
been made available to the Purchaser.

Except as set forth on Schedule 3.8(b) of the Company Disclosure Schedule, all
of the Material Contracts are valid, binding in accordance with their respective
terms, in full force and effect, and enforceable against (i) the Company and/or
the Subsidiary which are a party thereto, and (ii) to the Knowledge of the
Seller Parties, each third party which is party thereto, in accordance with
their respective terms, except, in each case, to the extent that enforceability
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium
or other Laws affecting the enforcement of creditors' rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

Except as set forth on Schedule 3.8(c) of the Company Disclosure Schedule,
neither the Company nor the Subsidiary is in material default under or in
material breach or material violation of any Material Contract. To the Knowledge
of the Seller Parties, no

45
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



other party is in material default under or in material breach or material
violation of any Material Contract.

3.9    Compliance with Laws. Each of the Company and the Subsidiary is not in
material violation of any, and has not received any written notices of material
violation with respect to any, applicable Laws with respect to the conduct,
ownership or operation of the Business.

3.10    Labor Matters. Except as set forth on Schedule 3.10 of the Company
Disclosure Schedule, each of the Company and the Subsidiary is in compliance
with all Laws currently applicable to it respecting employment and employment
practices, terms and conditions of employment, and wages and hours. There is no
unfair labor practice complaint against the Company or the Subsidiary pending
or, to the Knowledge of the Seller Parties, threatened before the National Labor
Relations Board. There is no strike, labor dispute, slowdown, or stoppage
pending or, to the Knowledge of the Seller Parties, threatened against the
Company or the Subsidiary. To the Knowledge of the Seller Parties, no union
organizing activities are taking place with respect to the Business of the
Company or the Subsidiary.

3.11    Insurance. Schedule 3.11 of the Company Disclosure Schedule contains a
complete and accurate list of all policies of fire, liability, workers'
compensation, title and other forms of insurance owned or held by the Company or
the Subsidiary as of the date hereof. All such policies (or substitute policies
with substantially similar terms and underwritten by insurance carriers with
substantially similar or higher ratings) are in full force and effect, all
premiums with respect thereto that have become due and payable have been paid,
and no notice of cancellation or termination has been received with respect to
any such policy except for such policies, premiums, cancellations or
terminations that individually or in the aggregate have not

46
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



had and would not reasonably be expected to have a material adverse effect on
the Business (taken as a whole). Such policies are sufficient, in the reasonable
opinion of the Company, for compliance by the Company with (i) all requirements
of applicable Laws and (ii) all Material Contracts, and each of the Company and
its Subsidiaries has complied in all material respects with the provisions of
each such policy under which it is an insured party. The Company has not been
refused any insurance with respect to its assets or operations by any insurance
carrier to which it has applied for any such insurance or with which it has
carried insurance, during the last five (5) years. There are no pending or, to
the Knowledge of the Seller Parties, threatened material claims under any
insurance policy.

3.12    Litigation. Except as set forth on Schedule 3.12 of the Company
Disclosure Schedule, there is no material private or governmental Action or, to
the Knowledge of the Seller Parties, investigation, pending before any
Governmental Entity, or, to the Knowledge of the Seller Parties, threatened
against the Company or the Subsidiary or any of their respective officers or
directors (in their capacities as such), in each case with respect to the
Business or a material portion of the Acquired Assets. There is no unsatisfied
judgment, decree or order against the Company or the Subsidiary, or, to the
Knowledge of the Seller Parties, any of their respective directors or officers
(in their capacities as such) related to the Business. As of the date hereof,
there is no Action pending or, to the Knowledge of the Seller Parties,
threatened against the Seller Parties which, if adversely determined could
reasonably be expected to have a material adverse effect on the Business (taken
as a whole).

3.13    Governmental Authorizations and Regulations.

Except as set forth on Schedule 3.13(a) of the Company Disclosure Schedule, the
Company and the Subsidiary have all applications, licenses, permits, approvals,

47
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



authorizations, clearances, registrations, certificates, filings, consents or
orders, and supplements or amendments thereto, filed with or issued or granted
by, any Governmental Entity (including permits issued under the FDA Act)
(collectively, the "Permits") required for the operation of the Business as
currently conducted, the holding of any interest in any of its properties and
assets, and the operation of its facilities. The operation of the Business is in
substantial compliance with all such Permits, and all of such Permits are in
full force and effect.

All Existing Products manufactured, marketed, sold or distributed by the Seller
Parties in the United States have been granted 510(k) clearance by the FDA or do
not require separate 510(k) clearance and documentation of such has been
internally maintained. No Existing Product is or was, at the time of any
introduction, an article that is or was prohibited from introduction into
interstate commerce under the FDA Act, including Sections 301, 501, 502, 510,
515 or 801 thereof. The Company or the Subsidiary has obtained in all countries
where the Company or the Subsidiary is marketing or has marketed Existing
Products, all applicable Permits regulating the safety, effectiveness, and
market clearance of the Existing Products that are currently marketed by the
Company or the Subsidiary. Schedule 3.13(b) of the Company Disclosure Schedule
sets forth a list of all of the Company's and the Subsidiary's Permits regarding
testing, market clearance, safety and effectiveness of the Existing Products.

The Company and the Subsidiary are in compliance in all material respects with
the FDA's registration and listing requirements to the extent required by
applicable Law, and the Existing Products, if so required, have been
manufactured in all material respects in accordance with the Good Manufacturing
Practice requirements in the FDA Act and the Quality System Regulations
promulgated by the FDA, and are in conformance in all material respects with all
applicable CE Marking certifications. The Existing Products have been
manufactured in

48
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



all material respects in accordance with the Company's specifications. The
Existing Products have not been adulterated or misbranded within the meaning of
the FDA Act, or within the meaning of any applicable Law. The Company and the
Subsidiary are in compliance in all material respects with the Laws, procedures
and specifications applicable to them with respect to the development, design,
manufacture, processing, storage, import, export, distribution, packaging,
labeling, testing, inspection, marketing and sales of the Existing Products
promulgated by any Governmental Entity that has jurisdiction over the Company in
a state, country or territory where the Company manufactures, sells or markets
the Existing Products. The Company and the Subsidiary have not received any
written notice, or to the Knowledge of the Seller Parties, any non-written
notice, from any Governmental Entity alleging or asserting noncompliance with
any applicable Laws or Permits, and the Seller Parties have no Knowledge or
reason to believe that any Governmental Entity is considering such action.

Except as set forth in Schedule 3.13(d) of the Company Disclosure Schedule, the
Company and the Subsidiary have never conducted any voluntary or mandatory
recalls, field notifications, field corrections, market withdrawals, warnings,
"dear doctor" letters, investigator notices, safety alerts or other notice of
action relating to an alleged lack of safety, efficacy, or regulatory compliance
of any Existing Products (collectively, "Recall") and to the Seller Parties'
Knowledge, there is not pending any investigation or other action of any
Governmental Entity, or any other information, that is reasonably likely to
result in a Recall action.

All studies, tests and preclinical and clinical trials being conducted by or on
behalf of the Company and the Subsidiary are being conducted in compliance in
all material respects with experimental protocols, procedures and controls
pursuant to accepted professional

49
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



scientific standards and applicable Laws (including the applicable requirements
of Good Laboratory Practices or Good Clinical Practices and the FDA Act and its
implementing regulations, including 21 CFR Parts 50, 54, 56, 58 and 812).
Neither Seller Party has received any written notices, written correspondence or
other written communication from the FDA, an institutional review board or any
Governmental Entity requiring the termination, suspension or material
modification of any clinical trials conducted by, or on behalf of, such Seller
Party, or in which such Seller Party has participated, and the Seller Parties
have no Knowledge that the FDA, an institutional review board or any
Governmental Entity is considering such action.

3.14    Compliance with Environmental Requirements. This Section is the
exclusive provision herein containing representations and warranties pertaining
to environmental matters. Except as set forth on Schedule 3.14 of the Company
Disclosure Schedule, (i) each of the Company and the Subsidiary is, and has
been, in material compliance with all Environmental Laws and has obtained and
materially complied with all Permits applicable to such Person and required
under Environmental Laws, including Environmental Laws relating to pollution or
protection of the environment, the emission, discharge or release of Hazardous
Materials into air, surface water, groundwater, or land, or the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of Hazardous Materials; (ii) the Company and the Subsidiary have not
caused any Environmentally Relevant Releases or threatened Environmentally
Relevant Releases of Hazardous Materials in, on, under or affecting any
properties currently or formerly owned, leased or operated by the Company or the
Subsidiary that would require investigation or clean-up under Environmental Laws
the failure of which could reasonably be expected to have a material adverse
effect on the Business (taken as a whole); and (iii) there are no conditions,
circumstances, activities, practices, incidents, or actions

50
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



known to Seller Parties which would reasonably be expected to form the basis of
any claim, Action, suit, proceeding, hearing, or investigation of, by, against
or relating to the Company or the Subsidiary arising under Environmental Laws
and based on or related to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, handling, emission, discharge, release
or threatened release into the environment, of any Hazardous Materials which
could reasonably be expected to have a material adverse effect on the Business
(taken as a whole).

3.15    Customers and Suppliers.

Schedule 3.15(a)

of the Company Disclosure Schedule contains a true and complete list of (i) the
ten (10) largest customers, original equipment manufacturers, value-added
resellers or distributors of the Business and (ii) the ten (10) largest
suppliers of the Business, in order of dollar volume, during (x) the
twelve-month period ended December 31, 2005 and (y) the eight- month period
ended August 31, 2006, showing in each case the total business in dollars from
each such customer, original equipment manufacturer, value-added reseller,
distributor or supplier during such period.

Except as set forth on Schedule 3.15(b) of the Company Disclosure Schedule,
since September 30, 2006, (i) there has not been any material adverse change in
the business relationship of the Company or the Subsidiary with any customer or
supplier named on Schedule 3.15(a) of the Company Disclosure Schedule, (ii) no
Seller Party has received any written communication from any customer, original
equipment manufacturer, value-added reseller, distributor or supplier named on
Schedule 3.15(a) of any intention to terminate or materially modify existing
contracts with such Seller Party and (iii) no Seller Party has received any
written communication from any supplier that such supplier expects in the
foreseeable future

51
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



any material difficulty in obtaining, in the quantity and quality and at a price
consistent with past practices, the raw materials, supplies or component
products required for the manufacture, assembly or production of the Existing
Products.

3.16    Books and Records. The Books and Records are stated in reasonable detail
and accurately and completely reflect in all material respects all information
relating to the Business, the nature, acquisition, disposition, maintenance,
location and collection of its assets and properties, and the nature of all
transactions giving rise to its obligations or accounts receivable.

3.17    Affiliate Transactions. Except as set forth in Schedule 3.17 of the
Company Disclosure Schedule, neither any officer nor any director of the Company
or the Subsidiary, nor any child, spouse, parent or sibling or any other family
member of any such officer or director, or any Affiliate of the Company or the
Subsidiary:

directly or indirectly owns, in whole or in part, any property, asset or right
of material significance, used in connection with the Business; or

directly or indirectly has an interest in any Assumed Contract.

3.18    Warranties; Product Liability.

Warranties

. Except as set forth in
Schedule 3.18(a)
of the Company Disclosure Schedule, (i) there are no warranties (other than
those warranties implied by law), written or oral, with respect to any Product,
(ii) there are no claims pending or, to the Knowledge of the Seller Parties,
threatened, with respect to any such warranty, and (iii) to the Knowledge of the
Seller Parties, there exists no valid basis for any such claims.

Product Liability

. Except as set forth in
Schedule 3.18(b)
of the Company Disclosure Schedule, there have been no product liability claims,
suits, actions or proceedings

52
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



involving the Company or the Subsidiary relating to the Existing Products nor,
to the Knowledge of the Seller Parties, has any such claim, suit, action or
proceeding been threatened.

3.19    Governmental Grants. Schedule 3.19 of the Company Disclosure Schedule
provides a complete list of all pending and outstanding grants, incentives,
exemptions and subsidies (collectively, "Grants") from the government of the
State of Israel or any agency thereof, or from any non-Israeli governmental or
administrative agency, received by either of the Seller Parties in respect of
the Business, including from (i) the Investment Center, (ii) the OCS, (iii) the
BIRD Foundation or any similar bi-national research and development authority,
(iv) the Fund for the Encouragement of Marketing, or (v) the Israel Tax
Authority. The Seller Parties have made available to Purchaser, prior to the
date hereof, correct copies of all material documents relating to such Grants or
evidencing applications to receive any such Grants, including letters of
approval, and supplements thereto. Without limiting the generality of the above,
Schedule 3.19 of the Company Disclosure Schedule includes the aggregate amounts
of each Grant, the amounts already received under such Grant, the amount to be
received under such Grant, and the aggregate outstanding obligations and
liabilities of each Seller Party thereunder, including, with respect to
royalties and payment obligations. Each Seller Party is in compliance, in all
material respects, with the terms and conditions of their respective Grants and
has duly fulfilled, in all material respects, all the undertakings relating
thereto. There is no event or other set of circumstances which could reasonably
be expected to lead to the revocation or material modification of any of the
Grants. Neither the execution, delivery and performance of this Agreement by
each Seller Party nor the consummation by such Seller Party of the transactions
contemplated hereby, will contravene, conflict with or result in a violation of
any of the terms or requirements of, or give any Governmental Entity the right
to revoke, withdraw,

53
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



suspend, cancel, terminate, modify or exercise any right or remedy or require
any refund or recapture with respect to, any Grant given by any Governmental
Entity (or any benefit provided or available thereunder).

3.20    Inventory. Since September 30, 2006, each Seller Party has continued to
replenish inventories in a normal and customary manner consistent with past
practices. Schedule 3.20 of the Company Disclosure Schedule sets forth a list of
the Seller Parties' Inventory as of September 30, 2006.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASER

The Purchaser hereby represents and warrants to the Seller Parties as follows:

4.1    Organization of the Purchaser. The Purchaser is a Delaware corporation,
validly existing and in good standing under the Laws of the state of its
organization and has all requisite corporate power to own, lease and operate its
property and to carry on its business as now being conducted and is duly
qualified or licensed to do business and is in good standing in each
jurisdiction where the concept of good standing exists and in which the nature
of its business or ownership or leasing of its properties and assets makes such
qualification or licensing necessary.

4.2    Authority; No Conflict; Required Filings and Consents.

The Purchaser has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Purchaser. This Agreement has been duly executed and
delivered by the Purchaser. This Agreement constitutes,

54
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



assuming the due authorization, execution and delivery by the Seller Parties, a
valid and binding obligation of the Purchaser, enforceable by the Seller Parties
against the Purchaser in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other Laws affecting the enforcement of creditors'
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or equity.

The execution and delivery by the Purchaser of this Agreement does not, and
consummation of the transactions contemplated by this Agreement will not,
(i) conflict with, or result in any violation or breach of any provision of the
governing documents of the Purchaser, (ii) violate any Law applicable to the
Purchaser, or (iii) conflict with or result in a breach of, or give rise to a
right of termination of or loss of benefit under, or accelerate the performance
required by the terms of any judgment, court order or consent decree, or any
material agreement to which the Purchaser is party or constitute a default
thereunder.

Neither the execution and delivery of this Agreement by the Purchaser nor the
consummation of the transactions contemplated hereby will require any consent,
approval, order or authorization of, or registration, declaration or filing
with, or notification to any Governmental Entity or any Person, except for (i)
such consents, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable federal and state securities
Laws and the securities Laws of any foreign country and (ii) such filings as may
be required under the HSR Act.

4.3    Capital Resources. The Purchaser has available, or has access to, all
necessary funds to consummate the transactions contemplated by this Agreement.

55
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



4.4    Litigation. There is no Action pending or, to the Purchaser's Knowledge,
threatened against the Purchaser (i) which, if adversely determined, could
reasonably be expected to adversely affect the Purchaser's ability to perform
hereunder, or (ii) which seeks to enjoin or obtain damages in respect of the
transactions contemplated hereby.

4.5    No Brokers. The Purchaser is not obligated for the payment of fees or
expenses of any broker or finder in connection with the origin, negotiation or
execution of this Agreement or in connection with any transaction contemplated
hereby.

4.6    Independent Analysis. The Purchaser has had a reasonable opportunity to
ask questions of and receive information and answers from persons acting on
behalf of the Seller Parties concerning the Business and has had an opportunity
to conduct a due diligence investigation of the Company. In entering into this
Agreement, the Purchaser has relied upon (i) the express representations and
warranties of the Seller Parties set forth in Article III (Representations and
Warranties relating to the Business), (ii) other express obligations of the
Seller Parties that are set forth in this Agreement (including but not limited
to covenants) and (iii) the Purchaser's own due diligence and analysis. The
Purchaser acknowledges that, except as set forth in Article III: (i) neither of
the Seller Parties, nor any of their respective Affiliates, nor any of their
respective officers, directors, attorneys, financial advisors, agents or other
representatives (collectively "Representatives") makes any representation or
warranty, either express or implied, as to the accuracy or completeness of any
of the information provided or made available to the Purchaser or any of its
Affiliates or any of their respective Representatives or otherwise; and (ii) the
Purchaser acknowledges that, except as expressly set forth in the
representations and warranties in Article III, there are no representations or
warranties of any kind, express or implied, with respect to the Seller Parties
or the Business. The Seller Parties

56
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



acknowledge that any investigation, examination, analysis, evaluation or due
diligence conducted by the Purchaser or on its behalf shall not limit, prevent
or impair any claim or other right or benefit to which the Purchaser may be
entitled under this Agreement nor any claim that the Purchaser may otherwise
have for indemnification under Section 10.1 (Indemnification of the Purchaser).

ARTICLE V

PRE-CLOSING COVENANTS OF THE SELLER PARTIES

5.1    Conduct of Business Prior to the Closing. Except (i) as contemplated by
this Agreement, (ii) as described in Schedule 5.1 of the Company Disclosure
Schedule, or (iii) to the extent that the Purchaser shall otherwise consent in
writing, during the period from the date hereof until the earlier of the Closing
Date and the termination of this Agreement in accordance with its terms, the
Seller Parties shall use commercially reasonable efforts to conduct the
operations of the Business in the ordinary course of business consistent with
past practices, to preserve intact its current business organizations related to
the Business, keep available the service of its current officers and employees
necessary to operate the Business in the ordinary course of business consistent
with past practices and to preserve its relationships with customers, suppliers,
distributors, lessors, creditors, employees, contractors and others having
business dealings with respect to the Business in the ordinary course of
business consistent with past practices. Without limiting the generality of the
foregoing, except as otherwise expressly provided in this Agreement and except
as described in Schedule 5.1 of the Company Disclosure Schedule, from the date
hereof through the Closing Date, the Seller Parties shall not, with respect to
the Business, without the prior written consent of the Purchaser:

57
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



acquire or agree to acquire by merging or consolidating with, or by purchasing
an equity interest in or portion of the assets of, or by any other manner, any
business or any corporation, partnership or other business organization or
division, other than any such transaction that does not involve the Business or
the Acquired Assets;

except as permitted by clause (d)(iii) below, (i) purchase, acquire or lease any
material assets that would constitute Acquired Assets other than in the ordinary
course of business consistent with past practice or (ii) sell, assign, transfer,
convey, lease, mortgage, pledge or otherwise dispose of, or subject to any Lien
(other than a Permitted Lien) any Acquired Assets except in the ordinary course
of business consistent with past practice and, to the extent not otherwise
material (individually or in the aggregate) to the Business, obsolete or worn
out equipment sold or disposed of in a manner consistent with past practice;

except as may be required by Law or as a result of a change in GAAP, change any
of the material accounting principles, practices or methods used by it;

(i) enter into any Contract that would be material to the Business, taken as a
whole, other than Contracts or agreements in the ordinary course of business
consistent with past practices, (ii) amend, modify, terminate or waive any right
under any Assumed Contract, other than in the ordinary course of business
consistent with past practices, or (iii) authorize any capital expenditures in
respect of the Business that would affect an Acquired Asset or increase the
Assumed Liabilities in excess of $20,000 individually or $50,000 in the
aggregate;

transfer or license to any Person or otherwise extend, amend or modify any
rights to any Intellectual Property Rights other than licenses granted to
distributors and suppliers in the ordinary course of business consistent with
past practices;

58
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



incur any Liability for long-term interest bearing indebtedness, guarantee the
obligations of others or, except in the ordinary course of business consistent
with past practice, incur any other Liability, in each case, to the extent such
Liability or guarantee would result in an increase in the Assumed Liabilities
(other than Liabilities incurred in connection with Assumed Contracts and
Distribution Agreements entered into, or amended or modified, in the ordinary
course of business consistent with past practice);

fail to expend funds for budgeted capital expenditures with respect to the
Business;

fail to pay the accounts payable and any debts owed or obligations due to the
Business, or pay or discharge any Liabilities related to the Business, in each
case (i) in the ordinary course of business and consistent with past practices,
and (ii) excluding any such payables, debts or Liabilities that are disputed by
a Seller Party in good faith;

fail to use commercially reasonable efforts to maintain the Acquired Assets in
substantially their current state of repair, excepting normal and ordinary wear
and tear, or fail to use commercially reasonable efforts to replace, consistent
with Seller Parties' past practice, inoperable, worn-out or obsolete or
destroyed Acquired Assets;

fail to comply in all material respects with all Laws applicable to the Acquired
Assets or the Business consistent with past practices;

fail to use its commercially reasonable efforts to (i) maintain existing
relationships with suppliers, customers and others having business dealings with
Seller Parties relating to the Business in the ordinary course of business and
consistent with past practices and
(ii) otherwise to preserve the goodwill of the Business so that such
relationships and goodwill

59
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



will be preserved through the Closing in the ordinary course of business
consistent with past practices;

receive or apply for the receipt of any Grants or agree to the amendment of any
of the terms and conditions of any of the outstanding Grants if such receipt,
application or amendment increases the Assumed Liabilities or results in any
Lien on, or other limitation on the transfer of, the Acquired Assets (other than
Permitted Liens);

allow any Intellectual Property Rights to lapse or be abandoned prior to Closing
without the written consent of the Purchaser; or

take or agree in writing or otherwise to take any of the actions described in
Sections 5.1(a) through 5.1(m).

5.2    Access to Information. Until the Closing, the Seller Parties shall allow
the Purchaser and its agents and representatives reasonable access during normal
business hours upon reasonable notice to the books, records, representatives,
employees, agents and offices, and vendors and suppliers of the Business, and
shall furnish Purchaser and its representatives all financial, operating and
other data and information with respect to the Acquired Assets or the Business
as the Purchaser or its Affiliates, through their respective representatives,
may reasonably request. All such access shall be subject to the terms of the
Confidentiality Agreements, which agreement shall continue in full force and
effect in accordance with their respective terms.

5.3    Satisfaction of Conditions Precedent. The Seller Parties shall use their
reasonable best efforts to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Section 8.1 (Conditions to Obligations of Each
Party) and shall deliver, or cause to be delivered, to the Purchaser, those
documents set forth in Section 2.1(c).

60
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



5.4    No Solicitation.

From the date hereof until the earlier of the Closing or the termination of this
Agreement pursuant to Section 9.1 (Termination) hereof, the Seller Parties will
not, and will not permit or cause any of their officers, directors, employees,
investment bankers, consultants and other agents or representatives to, directly
or indirectly, take any action to solicit, initiate, encourage, respond to or
facilitate the making of any Acquisition Proposal (as defined below) or any
inquiry with respect thereto or engage in discussions or negotiations with or
furnish any information to any Person (other than the Purchaser, the Purchaser's
Affiliates and counsel or other representatives of any of the foregoing) with
respect thereto, or otherwise assist or participate in or facilitate or
cooperate with in any other manner any effort or attempt by any Person that has
made or, to the Knowledge of the Seller Parties, is contemplating making any
Acquisition Proposal.

For purposes of this Agreement, "Acquisition Proposal" means any bona fide offer
or proposal for, or any indication of interest in, (i) a merger or other
business combination involving the Company or the Subsidiary, (ii) the
acquisition of a majority of the equity in the Company or the Subsidiary or
(iii) the acquisition of all or any portion of the Acquired Assets (excluding
sales and other dispositions of Inventory in the ordinary course of business and
obsolete or worn out equipment sold in a manner consistent with past practice
which was not otherwise material (individually or in the aggregate) to the
Business), in one transaction or series of related transactions, in each case
other than the transactions contemplated by this Agreement and the
Vertebroplasty Purchase Agreement.

61
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Seller Parties shall immediately cease and cause their representatives to cease
any existing activities, discussions or negotiations with any Person conducted
heretofore with respect to any actual or potential Acquisition Proposal.

If any Seller Party receives after the date of this Agreement and prior to the
earlier of the Closing Date or the termination of this Agreement, any offer or
proposal relating to an Acquisition Proposal, the Company shall promptly notify
the Purchaser that such an offer or proposal was made, and unless such offer or
proposal is the subject of any confidentiality or non-disclosure obligations
existing on or prior to the date hereof, notify the Purchaser as to the identity
of the offeror or the Person making any such offer or proposal or the specific
material terms of such offer or proposal, as the case may be.

ARTICLE VI

PRE-CLOSING AND OTHER COVENANTS OF PURCHASER

6.1    Satisfaction of Conditions Precedent. The Purchaser will use its
reasonable best efforts to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Section 8.1 (Conditions to Obligations of Each
Party), and the Purchaser will use its reasonable efforts to cause the
transactions contemplated by this Agreement to be consummated, and, without
limiting the generality of the foregoing, to obtain all consents and
authorizations of third parties and to make all filings with, and give all
notices to, third parties (including any Governmental Entity) that may be
necessary or reasonably required on its part in order to effect the transactions
contemplated by this Agreement. Purchaser shall deliver, or cause to be
delivered, to the Seller Parties, those documents set forth in Section 2.1(b).

62
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



ARTICLE VII

CERTAIN COVENANTS AND AGREEMENTS

7.1    Confidentiality.

From the Closing Date, the Seller Parties shall maintain, and shall cause their
Affiliates (collectively, the "Confidentiality Parties") to maintain, the
confidentiality of all proprietary information relating to the Business,
including information relating to the technical, manufacturing or marketing
information, ideas, methods, developments, inventions, improvements, business
plans, trade secrets, scientific or statistical data, diagrams, drawings,
specifications or other proprietary information relating thereto, together with
all analyses, compilations, studies or other documents, records or data prepared
by Seller Parties or Purchaser or their respective Representatives which contain
or otherwise reflect or are generated from such information ("Confidential
Information"), except to the extent that such information (i) is in the public
domain other than as a result of a breach of this Agreement by the
Confidentiality Parties, or (ii) is required by Law to be disclosed; provided
that the Seller Parties comply with the provisions set forth in Section 7.1(c)
hereof or (iii) being disclosed by or on behalf of the Seller Parties in
connection with any Action pursuant to which the Seller Parties seek to enforce
their rights or remedies under this Agreement or any of the other documents,
agreements, Contracts or certificates executed or delivered in accordance with
the term hereof or otherwise contemplated hereby.

The obligations of the Seller Parties pursuant to this Section 7.1 shall remain
in effect for a period of five years from the Closing.

If any of the Seller Parties or any Affiliate thereof is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings,

63
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



subpoena, civil investigative demand or other similar process, but excluding any
Action to enforce the rights of the Seller Parties under this Agreement or any
of the other documents, agreements, Contracts or certificates executed or
delivered in accordance with the term hereof or otherwise contemplated hereby)
or is required by operation of law to disclose any Confidential Information, the
Company shall provide the Purchaser with prompt written notice of such request
or requirement, which notice shall, if practicable, be at least 72 hours prior
to making such disclosure, so that the Purchaser may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of such a waiver, any Seller Party determines, upon the advice of
counsel, that such Seller Party is legally compelled to disclose Confidential
Information, then such Seller Party may disclose that portion of the
Confidential Information which such counsel advises is legally required to be
disclosed, provided that such Seller Party uses its reasonable efforts to
preserve the confidentiality of the Confidential Information, whereupon such
disclosure shall not constitute a breach of this Agreement.

In the event of a breach of any provision of this Section 7.1, the Purchaser
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance and injunctive
relief in order to enforce or prevent any violation of such provisions.

7.2    No Public Announcement. Each of the parties hereto shall consult with the
other parties before issuing any press releases or otherwise making any public
statements with respect to this Agreement and the transactions contemplated
hereby, and each of the parties shall not issue any such press release or make
any such public statement without the express written consent of the other
parties, unless the release of such information is required by

64
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



applicable Law. Notwithstanding the foregoing, on or following the Closing Date,
Purchaser shall be entitled to make a public announcement regarding the
transactions contemplated hereby if the Purchaser deems it reasonably necessary
or appropriate to fulfill its obligations as a public company; provided,
however, that with respect to the Purchaser's first public announcement of this
Agreement and/or the transactions contemplated hereby, the Purchaser shall
provide the Company with a copy of such announcement at least 24 hours prior to
the announcement being publicized and shall in good faith consider any proposed
changes thereto requested by the Company.

7.3    Further Assurances. Prior to and following the Closing, each party hereto
agrees to cooperate fully with the other parties and to execute such further
instruments, documents and agreements and to give such further written
assurances, as may be reasonably requested by any other party to better evidence
and reflect the transactions described herein and contemplated hereby and to
carry into effect the intents and purposes of this Agreement. The Seller Parties
shall take all actions reasonably necessary or required to be taken for the
procurement, maintenance, enforcement and defense of the Patent Rights. Prior to
and following the Closing, in the event that the parties, acting reasonably and
in good faith, determine that an item set forth on the Company Disclosure
Schedules as an Acquired Asset is mistakenly included as such, and instead
should have been included as an Acquired Asset under the Vertebroplasty Purchase
Agreement, each party hereto agrees to cooperate fully with the other parties to
correct such error.

65
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



7.4    Non-competition Covenant. The Seller Parties agree as follows:

For a period of five (5) years from and after the Closing, each of the Seller
Parties agree that it will not, individually or otherwise, do any of the
following anywhere in the world:

directly or indirectly, own any interest in, control, be employed by or
associated with, or render services (including but not limited to services in
research) to any person or entity, or subsidiary, subdivision, division, or
joint venture of such entity (except the Purchaser and its Affiliates), in
connection with the design, development, manufacture, license, distribution,
marketing, or sale of a Competing Product; provided, however, that each Seller
Party may purchase or otherwise acquire up to (but not more than) two percent
(2%) of any class of publicly traded securities of any enterprise (but without
participating in the activities of the enterprise);

directly or indirectly, solicit, attempt to solicit, interfere, or attempt to
interfere with the Purchaser's relationship with its customers or potential
customers, on behalf of any person or entity engaged in the design, development,
manufacture, marketing, or sale of a Competing Product; or

directly or indirectly design, develop, manufacture, license, distribute,
market, or sell any Competing Product.

The parties acknowledge and agree that the market for the Existing Products is
worldwide and that the provisions of this Section 7.4 shall apply throughout the
world.

66
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



For the avoidance of doubt, it is hereby clarified that the restrictions set
forth in this Section 7.4 shall not apply to (i) any sales of Existing Products
by the Seller Parties pursuant to the terms of the Transition Services Agreement
and the TSA License Agreement and (ii) any Exploitation (as defined in the
Outside Field License Agreement) of the Intellectual Property Rights that is
permitted by the Outside Field License Agreement.

In addition to any other relief or remedies afforded by law or in equity, if a
Seller Party breaches its obligations under this Section 7.4, the Purchaser
shall be entitled, as a matter of right and without posting any bond or other
security, to injunctive relief in any court of competent jurisdiction. This
shall not preclude the granting of any other appropriate relief including,
without limitation, money damages against a Seller Party for breach of this
Section 7.4.

Notwithstanding anything to the contrary in this Section 7.4, the Purchaser
acknowledges and agrees that the restrictions set forth in this Section 7.4
shall not apply to any third party that acquires by merger, acquisition of stock
or assets, all or substantially all of the business or assets of the Seller
Parties if such third party (i) is not otherwise Affiliated with any Seller
Party prior to the consummation of such transaction and (ii) is engaged in the
Business prior to entering into any Contract with respect to such acquisition;
provided that such third party would not otherwise be subject to the
restrictions set forth in this Section 7.4 but for the consummation of such
acquisition.

7.5    HSR Act.

Subject to the terms and conditions of this Agreement, the Seller Parties and
the Purchaser shall use their respective reasonable best efforts to make all
necessary filings required under the HSR Act (including, but not limited to, the
Notification and Report Form

67
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



(16 C.F.R. Part 803 - Appendix)) as soon as the Purchaser determines in prudent
and practicable but not later than twenty (20) Business Days after the date of
this Agreement, and each party agrees to supply as promptly as practicable to
the appropriate Governmental Entities any additional information and documentary
material that may be requested pursuant thereto.

From the date of this Agreement until the earlier of the Closing Date and the
termination of this Agreement, each party hereto shall promptly notify the other
party of any pending or threatened action or investigation by any Governmental
Entity seeking to restrain or prohibit the consummation of the transactions
contemplated hereby or otherwise limit the right of the Purchaser to own or
operate all or any portion of the Business or the Acquired Assets.

To the extent permitted by applicable Law, the parties will consult and
cooperate with one another, and consider in good faith the views of one another,
in connection with all filings, applications, notices, analyses, appearances,
presentations, memoranda, submissions, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party before any Governmental Entity in
connection with the approval of the contemplated transactions (except with
respect to Taxes); provided, however, that in the event of a disagreement
concerning any such filing, application, notice, analysis, appearance,
presentation, memorandum, brief, argument, opinion or proposal, the
determination of the Purchaser shall be conclusive; and provided, further that
nothing will prevent a party from responding to or complying with a subpoena or
other legal process required by Law or submitting factual information in
response to a request therefore. In addition, except as prohibited by Law, the
Company shall (i) promptly notify the Purchaser of any communication to the
Company from any Governmental Entity relating to the approval or disapproval of
the transactions contemplated hereby; and (ii) not participate in any meetings
or substantive discussions with any

68
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Governmental Entity with respect thereto without consulting with and offering
the Purchaser a meaningful opportunity to participate in such meetings or
discussions.

Notwithstanding anything to the contrary in this Agreement, the Purchaser shall
take all actions that are necessary to permit and cause the Closing to occur as
soon as possible and in any event prior to September 30, 2007, including taking
all actions that are necessary to comply with any requirement, request or
condition sought or imposed by the United States Federal Trade Commission
("FTC") or the Antitrust Division of the United States Department of Justice
("DOJ") or other Governmental Entity, relating in any way to this Agreement or
the consummation of the transactions contemplated hereby ("Government
Conditions"), where the failure to satisfy any Government Condition would
prevent or make illegal such timely consummation of the transactions
contemplated hereby, including (i) proposing, negotiating, offering to commit
and effect, by consent decree, hold separate order, or otherwise, the sale,
divestiture, out- license or other disposition of such of the Acquired Assets as
the Purchaser deems necessary (a "Disposition"), and (ii) taking all other
actions necessary or reasonable, as determined by the Purchaser, including
instigating or defending any proceeding or litigation, making reasonable offers
of compromise, and promptly removing or causing to be removed any direction,
determination, requirement, injunction, order, condition or limitation, that
prevents or would prevent, or that makes illegal, the timely consummation of the
transactions contemplated by this Agreement. Notwithstanding the immediately
preceding sentence, (x) the Purchaser, in its sole discretion, may decide not to
enter into any Disposition, settlement, undertaking, condition or limitation
otherwise necessary to comply with any Government Conditions, and (y) the
Purchaser shall not be required to enter into a Disposition with respect to any
assets other than the Acquired Assets. In furtherance of the foregoing, except

69
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



as prohibited by Law, the Company shall, at the Purchaser's request, take all
actions that are reasonably necessary to comply with any Government Conditions;
provided, however, that in the event that the Acquired Assets are to be sold,
divested, out-licensed or otherwise disposed of in a transaction other than the
Closing, the Seller Parties shall not be obligated to take any such action
unless as a condition to such transaction the third party involved therein is
required to execute and deliver the Outside Field License Agreement or in lieu
thereof, the Seller Parties shall otherwise be compensated therefor or otherwise
receive the benefit of their bargain pursuant thereto.

If the Closing Date shall not have occurred on or prior to September 30, 2007,
the Purchaser shall thereafter be required to use its continuous best efforts to
cause the Closing to occur as promptly as reasonably practicable thereafter, and
the Seller Parties shall provide such cooperation and assistance as shall be
necessary in connection therewith without unreasonable disruption to the
operation of the business of the Seller Parties (other than the Business);
provided, however, no party shall be required to take or refrain from taking any
action in violation of applicable Law.

The Purchaser shall indemnify the Seller Indemnified Parties and hold the Seller
Indemnified Parties harmless against any Damages that the Seller Indemnified
Parties incur by reason of their compliance with this Section 7.5.

The Purchaser shall be entitled to receive and retain any Net Proceeds (as
defined below) from Dispositions under this Agreement. "Net Proceeds" shall
mean, for any Disposition, the sum of all amounts received in respect of such
Disposition net of (a) expenses reasonably incurred by the Seller Parties in
connection with such Disposition, and (b) without duplication any amounts in
Damages pursuant to Section 7.5(f). For the avoidance of doubt,

70
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Net Proceeds shall not include any proceeds or payments allocable to any assets
or rights other than the Acquired Assets that are the subject of such
Disposition.

7.6    Purchaser's Financial Statements. From and after the date hereof, upon
the Purchaser's request and at Purchaser's expense, the Seller Parties shall
cooperate with, and use their reasonable best efforts to assist the Purchaser
and such independent auditor as the Purchaser shall designate with respect to
the preparation of such financial statements relating to the Business as
Purchaser shall be required to file under Regulation S-X under U.S. federal
securities Laws.

7.7    Dissolution of the Company. The Company shall not, without the prior
written consent of the Purchaser (which consent shall not be unreasonably
withheld, conditioned or delayed), dissolve prior to the earlier to occur of the
Closing or the termination of this Agreement.

7.8    Tax Matters. To the extent the Purchaser and the Seller Parties
reasonably agree the same are required, the Seller Parties shall use their
commercially reasonable efforts to procure and provide the Purchaser with such
clearance certificates or other documents as the Purchaser reasonably determines
are required by any state taxing authority to relieve the Purchaser of any
obligation to withhold any portion of the payments to the Seller Parties
pursuant to this Agreement.

ARTICLE VIII

CONDITIONS TO CLOSING

8.1    Conditions to Obligations of Each Party. The respective obligations of
each party to this Agreement to consummate the transactions contemplated hereby
at Closing shall be subject to the satisfaction or waiver prior to the Closing
of the following conditions:

71
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



HSR Act

. The waiting period under the HSR Act shall have expired or terminated.

No Injunctions or Restraints; Illegality

. No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction preventing the consummation
of the transactions contemplated hereby shall have been issued; nor shall there
be any action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to the transactions contemplated hereby which
prohibits, restrains or makes illegal the consummation of such transactions.

ARTICLE IX

TERMINATION AND AMENDMENT

9.1    Termination. This Agreement may be terminated at any time prior to the
Closing:

by mutual written consent of the Purchaser and the Seller Parties; and

by the Seller Parties, by giving written notice to the Purchaser, if (i) the
Vertebroplasty Purchase Agreement is terminated, (ii) the Purchaser fails to
make the Second Payment when due within five (5) Business Days following a
demand therefor by the Seller Parties after such payment becomes due, or (iii)
the Purchaser fails to make any payment to the Seller Parties required under the
Vertebroplasty Purchase Agreement when due within five (5) Business Days
following a demand therefor by the Seller Parties after such payment becomes
due.

9.2    Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.1 (Termination), this Agreement shall immediately become
void and have no effect and there shall be no liability or obligation on the
part of the Purchaser, any Seller Party

72
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



or their respective officers, directors, stockholders, members, or Affiliates,
except that (a) in the case of any breach arising prior to such termination, the
rights and remedies hereunder with respect thereto shall survive any such
termination and continue in full force and effect, (b) the payment obligations
of the Purchaser under Section 2.5 hereof shall survive any such termination and
continue to be and remain in full force and effect, and (c) the obligations of
the Seller Parties under Section 7.8(b) shall survive any such termination and
continue in full force and effect (provided, however, in respect of this clause
(c) that the Closing under the Non-Vertebroplasty Purchase Agreement shall have
occurred).

9.3    Fees and Expenses. Except as set forth in Section 7.5, all fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses, whether
or not the transactions contemplated hereby are consummated. Except as set forth
in Section 7.5, each party (or its Affiliate) shall bear any filing fees imposed
upon it under the HSR Act.

ARTICLE X

INDEMNIFICATION

All indemnification rights and obligations in respect of this Agreement and any
other agreement, Contract, certificate or other document executed or delivered
by or on behalf of any Seller Party in connection with the consummation of the
transactions contemplated hereby or thereby shall be governed in all respects by
Article X of the Vertebroplasty Purchase Agreement.

ARTICLE XI

MISCELLANEOUS

11.1    Survival of Representations and Covenants. All representations and
warranties of the Seller Parties contained in this Agreement shall survive
Closing until the date

73
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



that is eighteen (18) months following the date of this Agreement; provided,
however, that the representations and warranties contained in the first sentence
of Sections 3.1 (Organization of the Company and the Subsidiary), the first four
sentences of 3.3(a) (Authority), 3.4 (Tax Matters), the first two sentences of
Section 3.6 (Title to Property and Assets), 3.13 (Governmental Authorizations
and Regulations) and 3.19 (Governmental Grants) of this Agreement shall survive
until the expiration of the applicable statute of limitations; and provided
further, that the representations and warranties contained in Section 3.14
(Compliance with Environmental Obligations) of this Agreement shall survive
until the date that is the three-year anniversary of the date hereof. All
representations and warranties of the Purchaser contained in this Agreement
shall survive Closing until the date that is eighteen (18) months following the
date hereof. All covenants, agreements and other obligations of Seller Parties
and the Purchaser set forth in this Agreement that are to be performed following
the Closing Date shall survive the Closing and continue in full force and effect
until such covenants, agreements and other obligations are performed in
accordance with the terms of this Agreement.

11.2    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (with a
confirmation thereof), two (2) Business Days after being mailed by registered or
certified mail (return receipt requested), or the Business Day after being sent
if sent for next day delivery to a domestic address by recognized overnight
delivery service (e.g., Federal Express) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

74
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



if to the Purchaser:

Kyphon Inc.
1221 Crossman Avenue

Sunnyvale, CA 94089
Telephone: (408) 548-6500
Telecopier: (408) 222-5908
Attention: General Counsel

with a copy to:


Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94043
Telephone: (650) 328-4600
Telecopier: (650) 463-2600
Attention: Robert A. Koenig, Esq.
Nicholas O'Keefe, Esq.

if to the Seller Parties:

Disc-O-Tech Medical Technologies Ltd.
11 Hahoshlim St.

Herzelia 46724 Israel
Telephone: +972 (9) 951 1511
Telecopier: +972 (9) 954-8939
Attention: Motti Beyar, President & CEO

with a copy to:

Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Telephone: (212) 969-3000
Telecopier: (212) 969-2900
Attention: Paul I. Rachlin, Esq.

11.3    Interpretation. When a reference is made in this Agreement to articles
or sections, such reference shall be, respectively, to an article or a section
of this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Each reference
herein to a Schedule or Exhibit refers to the item identified

75
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



separately in writing by the parties as the described Schedule or Exhibit to
this Agreement. Every matter, document and item referred to, set forth or
described herein under any section of the Company Disclosure Schedules attached
hereto shall be deemed to be disclosure under all relevant sections of the
Company Disclosure Schedules and shall be deemed to qualify each representation
and/or warranty of the Seller Parties in this Agreement, to the extent such
matter, document or item would reasonably be expected to pertain and such
application is reasonably apparent from the face of the disclosure of such
matter, document or item, notwithstanding the omission of a reference or cross-
reference thereto. Whenever the words "include," "includes" or "including" are
used in this Agreement they shall be deemed to be followed by the words "without
limitation." Whenever the words "to the Knowledge of the Seller Parties" or
"known to the Seller Parties" or similar phrases are used in this Agreement,
they mean the actual knowledge of each of the individuals listed on Exhibit N,
without any further duty of inquiry.

11.4    Counterparts. This Agreement may be executed (including by facsimile
transmission) in two or more counterparts, all of which shall be considered one
and the same agreement.

11.5    Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Vertebroplasty Purchase Agreement, the documents and the instruments executed
and delivered in connection herewith and therewith and the Confidentiality
Agreements constitute the entire agreement and supersede all prior agreements
and understandings, both written and oral, among the parties and between the
Purchaser and the Seller Parties with respect to the subject matter hereof, and
are not intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder.

76
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



11.6    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the Laws of the State of New York without regard to
any applicable conflicts of law rules or principles (other than Section 5-1401
of the General Obligations Law of the State of New York).

11.7    Consent to Jurisdiction; Venue; Waiver of Jury Trial; Waiver of Certain
Damages.

EACH PARTY HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK FOR PURPOSES OF
ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL SUCH
PROCEEDINGS SHALL BE HEARD AND DETERMINED IN SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR

77
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



PROCEEDING IN THE MANNER PROVIDED IN SECTION 11.2 OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Each party hereto waives any claim to punitive, exemplary or multiplied damages
from the other; provided, however, that this waiver shall not be deemed to
prevent any Purchaser Indemnified Person or Seller Indemnified Person from
recovering Damages incurred by such Purchaser Indemnified Person or Seller
Indemnified Person, as the case may be, as a result of any claim (i) from any
third party for any such punitive, exemplary or multiplied damages imposed upon
such Purchaser Indemnified Person or Seller Indemnified Person and as to which
claim such Purchaser Indemnified Person or Seller Indemnified Person, as the
case may be, is otherwise entitled to indemnification under Section 10.1 in the
case of Purchaser Indemnified Persons or Section 10.2 in the case of Seller
Indemnified Persons or (ii) for fraud.

Each party hereto waives any claim of consequential damages from the other.

11.8    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties; except that Purchaser shall be entitled to assign this Agreement (a) in
whole or in part to any of its Affiliates (in which case Purchaser shall remain
liable for all obligations of Purchaser hereunder, including the performance or
nonperformance of any actions or omissions of its Affiliates) upon reasonable

78
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



advance notice to the Seller Parties and (b) to the extent necessary to comply
with Section 7.5 hereof (in which case Purchaser shall remain liable for all
obligations of Purchaser hereunder, including the performance or nonperformance
of any actions or omissions of such assignee). Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns.

11.9    Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

11.10    Extension; Waiver. At any time prior to the Closing, the parties hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or the other acts of the other parties hereto, (ii) waive
any inaccuracies in the representations or warranties contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party. Any such waiver by a party of
a condition to closing of this Agreement shall also operate as a waiver and
release of any corresponding covenant, agreement or other obligation relating to
the same subject matter set forth in Articles V through VII (Pre- Closing
Covenants of the Seller Parties; Pre-Closing and Other Covenants of Purchaser;
and Certain Covenants and Agreements) of this Agreement.

11.11    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law or regulation, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed

79
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (iii) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance from this Agreement and (iv) in
lieu of such illegal, invalid or unenforceable provision, there will be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, no illegality,
invalidity or unenforceability of any provision of this Agreement or other
agreement between the parties shall affect the validity and enforceability of
Section 2.5 and the obligation of Purchaser to make the payments thereunder.

[Signature pages follow.]

80
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



IN WITNESS WHEREOF, the parties have executed and delivered this Asset Purchase
Agreement (Non-Vertebroplasty Assets) as of the date first written above.

 

DISC-O-TECH MEDICAL TECHNOLOGIES LTD. (IN LIQUIDATION)

 

By: _____________________
Name:
Title:

 

DISCOTECH ORTHOPEDIC TECHNOLOGIES INC.

 

By: _____________________
Name:
Title:

 

KYPHON INC.

By: _____________________
Name:
Title:

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Table of Contents



    Page ARTICLE I     DEFINITIONS   3 1.1   Defined Terms.   3          
ARTICLE II     SALE AND PURCHASE OF ACQUIRED ASSETS AND ASSUMED LIABILITIES   16
2.1   Closing.   16 2.2   Transfer of Acquired Assets   19 2.3   Assumption of
Liabilities   19 2.4   Retained Liabilities   19 2.5   Purchase Price   23 2.6  
Transfer of Distribution Agreements   24 2.7   Allocation.   24 2.8   Transfer
Taxes   25 2.9   VAT and Similar Taxes.   26 2.10   Withholding.   26 2.11  
Alternative Arrangements   27           ARTICLE III     REPRESENTATIONS AND
WARRANTIES RELATING TO THE BUSINESS   28 3.1   Organization of the Company and
the Subsidiary.   28 3.2   Subsidiaries.   29 3.3   Authority; No Conflict;
Required Filings and Consents.   30 3.4   Tax Matters.   31 3.5   Absence of
Certain Changes or Events   33 3.6   Title to Property and Assets   35 3.7  
Intellectual Property.   36 3.8   Material Contracts.   42 3.9   Compliance with
Laws   46 3.10   Labor Matters   46 3.11   Insurance   46 3.12   Litigation   47
3.13   Governmental Authorizations and Regulations.   47 3.14   Compliance with
Environmental Requirements   50 3.15   Customers and Suppliers.   51 3.16  
Books and Records   52 3.17   Affiliate Transactions   52 3.18   Warranties;
Product Liability.   52 3.19   Governmental Grants   53 3.20   Inventory   54  
        ARTICLE IV     REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASER
  54 4.1   Organization of the Purchaser   54 4.2   Authority; No Conflict;
Required Filings and Consents.   54 4.3   Capital Resources   55 4.4  
Litigation   56 4.5   No Brokers   56 4.6   Independent Analysis   56          
ARTICLE V     PRE-CLOSING COVENANTS OF THE SELLER PARTIES   57 5.1   Conduct of
Business Prior to the Closing   57 5.2   Access to Information   60 5.3  
Satisfaction of Conditions Precedent   60 5.4   No Solicitation.   61          
ARTICLE VI     PRE-CLOSING AND OTHER COVENANTS OF PURCHASER   62 6.1  
Satisfaction of Conditions Precedent   62           ARTICLE VII     CERTAIN
COVENANTS AND AGREEMENTS   63 7.1   Confidentiality.   63 7.2   No Public
Announcement   64 7.3   Further Assurances   65 7.4   Non-competition Covenant  
66 7.5   HSR Act.   67 7.6   Purchaser's Financial Statements   71 7.7  
Dissolution of the Company   71 7.8   Tax Matters   71           ARTICLE VIII  
  CONDITIONS TO CLOSING   71 8.1   Conditions to Obligations of Each Party   71
          ARTICLE IX     TERMINATION AND AMENDMENT   72 9.1   Termination   72
9.2   Effect of Termination   72 9.3   Fees and Expenses   73           ARTICLE
X     INDEMNIFICATION   73       ARTICLE XI     MISCELLANEOUS   73 11.1  
Survival of Representations and Covenants   73 11.2   Notices   74 11.3  
Interpretation   75 11.4   Counterparts   76 11.5   Entire Agreement; No
Third-Party Beneficiaries   76 11.6   Governing Law   77 11.7   Consent to
Jurisdiction; Venue; Waiver of Jury Trial; Waiver of Certain Damages.   77
11.8   Assignment   78 11.9   Amendment   79 11.10   Extension; Waiver   79
11.11   Severability   79

iii
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

LIST OF EXHIBITS

Exhibit A    -    Schedule of Acquired Assets

Exhibit B     -     Company Disclosure Schedule

Exhibit C     -    Form of Outside Field License Agreement

Exhibit D    -    Distribution Agreements

Exhibit E    -    Form of Transition Services Agreement

Exhibit F    -    Form of Manufacture and Supply Agreement

Exhibit G    -    Allocation of Purchase Price

Exhibit H    -    Form of Bill of Sale

Exhibit I    -    Form of Assignment of Patent Rights

Exhibit J    -    Form of Assignment of Trademark Rights

Exhibit K    -    Form of Assignment of Copyrights

Exhibit L    -    Form of Assignment of Other Intellectual Property Rights

Exhibit M    -    Form of Assignment and Assumption Agreement

Exhibit N    -    Knowledge

Exhibit O     -    Form of Non-Competition and Confidentiality Agreement

Exhibit P    -    Form of TSA License Agreement

Exhibit Q    -    Form of Acknowledgment and Waiver

Exhibit R    -    Form of Legal Opinion of Guy, Bachar & Co.

iv
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.